Name: Commission Implementing Regulation (EU) 2016/869 of 27 May 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March until 29 June 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: trade policy;  insurance;  civil law;  information and information processing;  management
 Date Published: nan

 3.6.2016 EN Official Journal of the European Union L 147/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/869 of 27 May 2016 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March until 29 June 2016 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 7 April 2016, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end March 2016 market data. That information was published on 7 April 2016 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure, that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 31 March until 29 June 2016. 2. For each relevant currency, the technical information to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 March 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,248 % 0,042 %  0,258 % 1,008 %  0,553 % 1,358 % 2  0,249 % 0,105 %  0,259 % 1,188 %  0,442 % 1,707 % 3  0,216 % 0,130 %  0,226 % 1,370 %  0,264 % 1,965 % 4  0,151 % 0,165 %  0,161 % 1,589 %  0,046 % 2,193 % 5  0,071 % 0,205 %  0,081 % 1,862 % 0,182 % 2,496 % 6 0,029 % 0,244 % 0,019 % 2,091 % 0,406 % 2,827 % 7 0,140 % 0,292 % 0,130 % 2,259 % 0,606 % 3,148 % 8 0,255 % 0,339 % 0,245 % 2,430 % 0,780 % 3,441 % 9 0,353 % 0,387 % 0,343 % 2,604 % 0,934 % 3,696 % 10 0,464 % 0,442 % 0,454 % 2,782 % 1,067 % 3,905 % 11 0,549 % 0,499 % 0,539 % 2,936 % 1,232 % 4,067 % 12 0,622 % 0,556 % 0,612 % 3,064 % 1,413 % 4,192 % 13 0,700 % 0,614 % 0,690 % 3,172 % 1,589 % 4,289 % 14 0,771 % 0,677 % 0,761 % 3,265 % 1,754 % 4,364 % 15 0,823 % 0,749 % 0,813 % 3,344 % 1,904 % 4,422 % 16 0,851 % 0,830 % 0,840 % 3,412 % 2,040 % 4,467 % 17 0,866 % 0,917 % 0,855 % 3,472 % 2,162 % 4,502 % 18 0,879 % 1,008 % 0,869 % 3,524 % 2,272 % 4,529 % 19 0,899 % 1,099 % 0,889 % 3,570 % 2,371 % 4,549 % 20 0,931 % 1,190 % 0,920 % 3,610 % 2,461 % 4,564 % 21 0,976 % 1,279 % 0,966 % 3,646 % 2,543 % 4,574 % 22 1,032 % 1,367 % 1,022 % 3,679 % 2,618 % 4,581 % 23 1,095 % 1,451 % 1,085 % 3,708 % 2,686 % 4,586 % 24 1,162 % 1,533 % 1,153 % 3,734 % 2,748 % 4,588 % 25 1,232 % 1,612 % 1,223 % 3,758 % 2,806 % 4,588 % 26 1,303 % 1,687 % 1,294 % 3,779 % 2,859 % 4,587 % 27 1,374 % 1,760 % 1,365 % 3,799 % 2,909 % 4,584 % 28 1,445 % 1,830 % 1,436 % 3,817 % 2,954 % 4,581 % 29 1,514 % 1,896 % 1,506 % 3,834 % 2,997 % 4,577 % 30 1,582 % 1,960 % 1,574 % 3,849 % 3,037 % 4,572 % 31 1,648 % 2,021 % 1,640 % 3,863 % 3,074 % 4,567 % 32 1,712 % 2,080 % 1,705 % 3,876 % 3,109 % 4,562 % 33 1,774 % 2,135 % 1,767 % 3,888 % 3,142 % 4,556 % 34 1,834 % 2,189 % 1,827 % 3,899 % 3,173 % 4,551 % 35 1,892 % 2,240 % 1,885 % 3,910 % 3,202 % 4,545 % 36 1,948 % 2,289 % 1,941 % 3,919 % 3,230 % 4,539 % 37 2,002 % 2,336 % 1,995 % 3,928 % 3,256 % 4,533 % 38 2,054 % 2,381 % 2,047 % 3,937 % 3,281 % 4,527 % 39 2,104 % 2,424 % 2,097 % 3,945 % 3,304 % 4,521 % 40 2,152 % 2,465 % 2,145 % 3,952 % 3,327 % 4,515 % 41 2,198 % 2,505 % 2,192 % 3,959 % 3,348 % 4,509 % 42 2,242 % 2,543 % 2,236 % 3,966 % 3,368 % 4,503 % 43 2,285 % 2,579 % 2,279 % 3,972 % 3,387 % 4,498 % 44 2,326 % 2,614 % 2,320 % 3,978 % 3,406 % 4,492 % 45 2,365 % 2,648 % 2,360 % 3,984 % 3,423 % 4,487 % 46 2,403 % 2,680 % 2,398 % 3,989 % 3,440 % 4,482 % 47 2,440 % 2,711 % 2,434 % 3,994 % 3,456 % 4,477 % 48 2,475 % 2,741 % 2,470 % 3,999 % 3,472 % 4,472 % 49 2,509 % 2,770 % 2,504 % 4,004 % 3,486 % 4,467 % 50 2,542 % 2,797 % 2,537 % 4,008 % 3,501 % 4,462 % 51 2,573 % 2,824 % 2,568 % 4,012 % 3,514 % 4,457 % 52 2,604 % 2,850 % 2,599 % 4,016 % 3,527 % 4,453 % 53 2,633 % 2,875 % 2,628 % 4,020 % 3,540 % 4,449 % 54 2,661 % 2,899 % 2,657 % 4,024 % 3,552 % 4,444 % 55 2,689 % 2,922 % 2,684 % 4,027 % 3,564 % 4,440 % 56 2,715 % 2,944 % 2,711 % 4,030 % 3,575 % 4,436 % 57 2,741 % 2,966 % 2,736 % 4,034 % 3,586 % 4,432 % 58 2,766 % 2,987 % 2,761 % 4,037 % 3,597 % 4,429 % 59 2,789 % 3,007 % 2,785 % 4,040 % 3,607 % 4,425 % 60 2,813 % 3,026 % 2,808 % 4,042 % 3,617 % 4,421 % 61 2,835 % 3,045 % 2,831 % 4,045 % 3,626 % 4,418 % 62 2,857 % 3,064 % 2,853 % 4,048 % 3,636 % 4,415 % 63 2,878 % 3,082 % 2,874 % 4,050 % 3,645 % 4,411 % 64 2,898 % 3,099 % 2,894 % 4,053 % 3,653 % 4,408 % 65 2,918 % 3,116 % 2,914 % 4,055 % 3,662 % 4,405 % 66 2,937 % 3,132 % 2,934 % 4,058 % 3,670 % 4,402 % 67 2,956 % 3,148 % 2,952 % 4,060 % 3,678 % 4,399 % 68 2,974 % 3,163 % 2,970 % 4,062 % 3,685 % 4,396 % 69 2,992 % 3,178 % 2,988 % 4,064 % 3,693 % 4,393 % 70 3,009 % 3,192 % 3,005 % 4,066 % 3,700 % 4,391 % 71 3,026 % 3,207 % 3,022 % 4,068 % 3,707 % 4,388 % 72 3,042 % 3,220 % 3,038 % 4,070 % 3,714 % 4,385 % 73 3,057 % 3,234 % 3,054 % 4,072 % 3,720 % 4,383 % 74 3,073 % 3,247 % 3,069 % 4,074 % 3,727 % 4,380 % 75 3,088 % 3,259 % 3,084 % 4,075 % 3,733 % 4,378 % 76 3,102 % 3,271 % 3,099 % 4,077 % 3,739 % 4,376 % 77 3,116 % 3,283 % 3,113 % 4,079 % 3,745 % 4,374 % 78 3,130 % 3,295 % 3,127 % 4,080 % 3,751 % 4,371 % 79 3,144 % 3,306 % 3,141 % 4,082 % 3,757 % 4,369 % 80 3,157 % 3,318 % 3,154 % 4,083 % 3,762 % 4,367 % 81 3,170 % 3,328 % 3,167 % 4,085 % 3,768 % 4,365 % 82 3,182 % 3,339 % 3,179 % 4,086 % 3,773 % 4,363 % 83 3,194 % 3,349 % 3,191 % 4,088 % 3,778 % 4,361 % 84 3,206 % 3,359 % 3,203 % 4,089 % 3,783 % 4,359 % 85 3,218 % 3,369 % 3,215 % 4,090 % 3,788 % 4,357 % 86 3,229 % 3,379 % 3,226 % 4,092 % 3,793 % 4,355 % 87 3,240 % 3,388 % 3,237 % 4,093 % 3,797 % 4,354 % 88 3,251 % 3,397 % 3,248 % 4,094 % 3,802 % 4,352 % 89 3,262 % 3,406 % 3,259 % 4,095 % 3,807 % 4,350 % 90 3,272 % 3,415 % 3,269 % 4,096 % 3,811 % 4,349 % 91 3,282 % 3,424 % 3,280 % 4,098 % 3,815 % 4,347 % 92 3,292 % 3,432 % 3,290 % 4,099 % 3,819 % 4,345 % 93 3,302 % 3,440 % 3,299 % 4,100 % 3,823 % 4,344 % 94 3,311 % 3,448 % 3,309 % 4,101 % 3,827 % 4,342 % 95 3,321 % 3,456 % 3,318 % 4,102 % 3,831 % 4,341 % 96 3,330 % 3,464 % 3,327 % 4,103 % 3,835 % 4,339 % 97 3,339 % 3,472 % 3,336 % 4,104 % 3,839 % 4,338 % 98 3,348 % 3,479 % 3,345 % 4,105 % 3,843 % 4,336 % 99 3,356 % 3,486 % 3,354 % 4,106 % 3,846 % 4,335 % 100 3,365 % 3,493 % 3,362 % 4,107 % 3,850 % 4,334 % 101 3,373 % 3,500 % 3,370 % 4,108 % 3,853 % 4,332 % 102 3,381 % 3,507 % 3,378 % 4,109 % 3,857 % 4,331 % 103 3,389 % 3,514 % 3,386 % 4,110 % 3,860 % 4,330 % 104 3,397 % 3,520 % 3,394 % 4,110 % 3,863 % 4,329 % 105 3,404 % 3,527 % 3,402 % 4,111 % 3,866 % 4,327 % 106 3,412 % 3,533 % 3,409 % 4,112 % 3,870 % 4,326 % 107 3,419 % 3,539 % 3,417 % 4,113 % 3,873 % 4,325 % 108 3,426 % 3,546 % 3,424 % 4,114 % 3,876 % 4,324 % 109 3,433 % 3,552 % 3,431 % 4,115 % 3,879 % 4,323 % 110 3,440 % 3,557 % 3,438 % 4,115 % 3,882 % 4,322 % 111 3,447 % 3,563 % 3,445 % 4,116 % 3,884 % 4,320 % 112 3,454 % 3,569 % 3,451 % 4,117 % 3,887 % 4,319 % 113 3,460 % 3,574 % 3,458 % 4,118 % 3,890 % 4,318 % 114 3,467 % 3,580 % 3,465 % 4,118 % 3,893 % 4,317 % 115 3,473 % 3,585 % 3,471 % 4,119 % 3,895 % 4,316 % 116 3,479 % 3,591 % 3,477 % 4,120 % 3,898 % 4,315 % 117 3,486 % 3,596 % 3,483 % 4,120 % 3,901 % 4,314 % 118 3,492 % 3,601 % 3,489 % 4,121 % 3,903 % 4,313 % 119 3,498 % 3,606 % 3,495 % 4,122 % 3,906 % 4,312 % 120 3,503 % 3,611 % 3,501 % 4,122 % 3,908 % 4,311 % 121 3,509 % 3,616 % 3,507 % 4,123 % 3,910 % 4,311 % 122 3,515 % 3,620 % 3,513 % 4,124 % 3,913 % 4,310 % 123 3,520 % 3,625 % 3,518 % 4,124 % 3,915 % 4,309 % 124 3,526 % 3,630 % 3,524 % 4,125 % 3,917 % 4,308 % 125 3,531 % 3,634 % 3,529 % 4,126 % 3,920 % 4,307 % 126 3,536 % 3,639 % 3,534 % 4,126 % 3,922 % 4,306 % 127 3,542 % 3,643 % 3,540 % 4,127 % 3,924 % 4,305 % 128 3,547 % 3,648 % 3,545 % 4,127 % 3,926 % 4,304 % 129 3,552 % 3,652 % 3,550 % 4,128 % 3,928 % 4,304 % 130 3,557 % 3,656 % 3,555 % 4,128 % 3,930 % 4,303 % 131 3,562 % 3,660 % 3,560 % 4,129 % 3,933 % 4,302 % 132 3,566 % 3,664 % 3,565 % 4,129 % 3,935 % 4,301 % 133 3,571 % 3,668 % 3,569 % 4,130 % 3,937 % 4,301 % 134 3,576 % 3,672 % 3,574 % 4,131 % 3,938 % 4,300 % 135 3,581 % 3,676 % 3,579 % 4,131 % 3,940 % 4,299 % 136 3,585 % 3,680 % 3,583 % 4,132 % 3,942 % 4,298 % 137 3,590 % 3,684 % 3,588 % 4,132 % 3,944 % 4,298 % 138 3,594 % 3,687 % 3,592 % 4,133 % 3,946 % 4,297 % 139 3,598 % 3,691 % 3,596 % 4,133 % 3,948 % 4,296 % 140 3,603 % 3,695 % 3,601 % 4,134 % 3,950 % 4,296 % 141 3,607 % 3,698 % 3,605 % 4,134 % 3,951 % 4,295 % 142 3,611 % 3,702 % 3,609 % 4,134 % 3,953 % 4,294 % 143 3,615 % 3,705 % 3,613 % 4,135 % 3,955 % 4,294 % 144 3,619 % 3,709 % 3,617 % 4,135 % 3,957 % 4,293 % 145 3,623 % 3,712 % 3,621 % 4,136 % 3,958 % 4,292 % 146 3,627 % 3,716 % 3,625 % 4,136 % 3,960 % 4,292 % 147 3,631 % 3,719 % 3,629 % 4,137 % 3,962 % 4,291 % 148 3,635 % 3,722 % 3,633 % 4,137 % 3,963 % 4,290 % 149 3,639 % 3,725 % 3,637 % 4,138 % 3,965 % 4,290 % 150 3,642 % 3,728 % 3,641 % 4,138 % 3,966 % 4,289 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,299 % 0,618 % 0,750 % 1,259 % 5,518 % 0,677 % 2  0,299 % 0,667 % 1,225 % 1,341 % 5,670 % 0,690 % 3  0,266 % 0,725 % 1,698 % 1,493 % 5,855 % 0,690 % 4  0,201 % 0,795 % 2,126 % 1,787 % 5,858 % 0,746 % 5  0,121 % 0,878 % 2,461 % 2,086 % 5,691 % 0,847 % 6  0,021 % 0,971 % 2,736 % 2,176 % 5,641 % 0,955 % 7 0,089 % 1,066 % 2,960 % 2,360 % 5,664 % 1,068 % 8 0,204 % 1,165 % 3,141 % 2,523 % 5,684 % 1,161 % 9 0,302 % 1,245 % 3,312 % 2,644 % 5,665 % 1,250 % 10 0,413 % 1,316 % 3,487 % 2,775 % 5,626 % 1,329 % 11 0,498 % 1,381 % 3,633 % 2,891 % 5,584 % 1,413 % 12 0,571 % 1,434 % 3,748 % 2,989 % 5,542 % 1,500 % 13 0,649 % 1,470 % 3,841 % 3,072 % 5,501 % 1,589 % 14 0,720 % 1,505 % 3,916 % 3,144 % 5,461 % 1,677 % 15 0,771 % 1,539 % 3,978 % 3,207 % 5,422 % 1,763 % 16 0,799 % 1,551 % 4,028 % 3,262 % 5,385 % 1,846 % 17 0,814 % 1,565 % 4,070 % 3,311 % 5,349 % 1,927 % 18 0,827 % 1,578 % 4,104 % 3,355 % 5,314 % 2,004 % 19 0,847 % 1,581 % 4,133 % 3,394 % 5,280 % 2,078 % 20 0,879 % 1,599 % 4,157 % 3,430 % 5,248 % 2,148 % 21 0,925 % 1,607 % 4,177 % 3,463 % 5,217 % 2,215 % 22 0,982 % 1,602 % 4,194 % 3,493 % 5,188 % 2,280 % 23 1,046 % 1,591 % 4,208 % 3,520 % 5,159 % 2,341 % 24 1,114 % 1,579 % 4,220 % 3,546 % 5,132 % 2,399 % 25 1,186 % 1,569 % 4,230 % 3,569 % 5,106 % 2,454 % 26 1,258 % 1,564 % 4,238 % 3,591 % 5,081 % 2,506 % 27 1,330 % 1,561 % 4,245 % 3,611 % 5,056 % 2,557 % 28 1,402 % 1,558 % 4,250 % 3,630 % 5,033 % 2,604 % 29 1,472 % 1,553 % 4,255 % 3,648 % 5,011 % 2,650 % 30 1,541 % 1,545 % 4,259 % 3,665 % 4,990 % 2,693 % 31 1,609 % 1,532 % 4,262 % 3,680 % 4,970 % 2,734 % 32 1,674 % 1,517 % 4,264 % 3,695 % 4,950 % 2,774 % 33 1,737 % 1,501 % 4,266 % 3,709 % 4,932 % 2,811 % 34 1,798 % 1,487 % 4,268 % 3,722 % 4,914 % 2,847 % 35 1,857 % 1,475 % 4,269 % 3,735 % 4,896 % 2,882 % 36 1,914 % 1,465 % 4,270 % 3,747 % 4,880 % 2,915 % 37 1,968 % 1,457 % 4,270 % 3,758 % 4,864 % 2,946 % 38 2,021 % 1,450 % 4,271 % 3,769 % 4,849 % 2,976 % 39 2,072 % 1,442 % 4,271 % 3,779 % 4,834 % 3,005 % 40 2,120 % 1,434 % 4,271 % 3,789 % 4,820 % 3,032 % 41 2,167 % 1,424 % 4,270 % 3,798 % 4,806 % 3,059 % 42 2,212 % 1,413 % 4,270 % 3,807 % 4,793 % 3,084 % 43 2,256 % 1,402 % 4,270 % 3,815 % 4,780 % 3,109 % 44 2,297 % 1,391 % 4,269 % 3,824 % 4,768 % 3,132 % 45 2,337 % 1,380 % 4,269 % 3,831 % 4,757 % 3,154 % 46 2,376 % 1,370 % 4,268 % 3,839 % 4,745 % 3,176 % 47 2,413 % 1,362 % 4,267 % 3,846 % 4,735 % 3,197 % 48 2,449 % 1,357 % 4,267 % 3,853 % 4,724 % 3,217 % 49 2,483 % 1,358 % 4,266 % 3,860 % 4,714 % 3,236 % 50 2,517 % 1,364 % 4,265 % 3,866 % 4,704 % 3,255 % 51 2,549 % 1,377 % 4,264 % 3,872 % 4,695 % 3,273 % 52 2,579 % 1,395 % 4,263 % 3,878 % 4,686 % 3,290 % 53 2,609 % 1,417 % 4,263 % 3,884 % 4,677 % 3,307 % 54 2,638 % 1,442 % 4,262 % 3,890 % 4,668 % 3,323 % 55 2,666 % 1,470 % 4,261 % 3,895 % 4,660 % 3,338 % 56 2,693 % 1,500 % 4,260 % 3,900 % 4,652 % 3,353 % 57 2,719 % 1,531 % 4,259 % 3,905 % 4,645 % 3,368 % 58 2,744 % 1,563 % 4,259 % 3,910 % 4,637 % 3,382 % 59 2,768 % 1,596 % 4,258 % 3,915 % 4,630 % 3,396 % 60 2,792 % 1,629 % 4,257 % 3,919 % 4,623 % 3,409 % 61 2,814 % 1,662 % 4,256 % 3,924 % 4,616 % 3,421 % 62 2,836 % 1,695 % 4,256 % 3,928 % 4,610 % 3,434 % 63 2,858 % 1,728 % 4,255 % 3,932 % 4,603 % 3,446 % 64 2,879 % 1,761 % 4,254 % 3,936 % 4,597 % 3,457 % 65 2,899 % 1,793 % 4,253 % 3,940 % 4,591 % 3,469 % 66 2,918 % 1,825 % 4,253 % 3,944 % 4,585 % 3,480 % 67 2,937 % 1,857 % 4,252 % 3,948 % 4,579 % 3,490 % 68 2,956 % 1,888 % 4,251 % 3,951 % 4,574 % 3,501 % 69 2,973 % 1,919 % 4,251 % 3,955 % 4,569 % 3,511 % 70 2,991 % 1,949 % 4,250 % 3,958 % 4,563 % 3,520 % 71 3,008 % 1,978 % 4,249 % 3,962 % 4,558 % 3,530 % 72 3,024 % 2,007 % 4,249 % 3,965 % 4,553 % 3,539 % 73 3,040 % 2,035 % 4,248 % 3,968 % 4,549 % 3,548 % 74 3,056 % 2,063 % 4,247 % 3,971 % 4,544 % 3,557 % 75 3,071 % 2,090 % 4,247 % 3,974 % 4,539 % 3,565 % 76 3,086 % 2,117 % 4,246 % 3,977 % 4,535 % 3,574 % 77 3,100 % 2,143 % 4,246 % 3,980 % 4,531 % 3,582 % 78 3,114 % 2,168 % 4,245 % 3,983 % 4,526 % 3,590 % 79 3,128 % 2,193 % 4,245 % 3,985 % 4,522 % 3,597 % 80 3,141 % 2,218 % 4,244 % 3,988 % 4,518 % 3,605 % 81 3,154 % 2,241 % 4,243 % 3,990 % 4,514 % 3,612 % 82 3,167 % 2,265 % 4,243 % 3,993 % 4,510 % 3,619 % 83 3,179 % 2,287 % 4,242 % 3,995 % 4,507 % 3,626 % 84 3,191 % 2,310 % 4,242 % 3,998 % 4,503 % 3,633 % 85 3,203 % 2,331 % 4,241 % 4,000 % 4,500 % 3,640 % 86 3,215 % 2,353 % 4,241 % 4,002 % 4,496 % 3,646 % 87 3,226 % 2,374 % 4,241 % 4,005 % 4,493 % 3,653 % 88 3,237 % 2,394 % 4,240 % 4,007 % 4,489 % 3,659 % 89 3,248 % 2,414 % 4,240 % 4,009 % 4,486 % 3,665 % 90 3,258 % 2,434 % 4,239 % 4,011 % 4,483 % 3,671 % 91 3,268 % 2,453 % 4,239 % 4,013 % 4,480 % 3,677 % 92 3,278 % 2,471 % 4,238 % 4,015 % 4,477 % 3,682 % 93 3,288 % 2,490 % 4,238 % 4,017 % 4,474 % 3,688 % 94 3,298 % 2,508 % 4,238 % 4,019 % 4,471 % 3,693 % 95 3,307 % 2,525 % 4,237 % 4,021 % 4,468 % 3,699 % 96 3,317 % 2,543 % 4,237 % 4,023 % 4,465 % 3,704 % 97 3,326 % 2,560 % 4,236 % 4,025 % 4,463 % 3,709 % 98 3,335 % 2,576 % 4,236 % 4,026 % 4,460 % 3,714 % 99 3,343 % 2,592 % 4,236 % 4,028 % 4,457 % 3,719 % 100 3,352 % 2,608 % 4,235 % 4,030 % 4,455 % 3,724 % 101 3,360 % 2,624 % 4,235 % 4,032 % 4,452 % 3,728 % 102 3,368 % 2,639 % 4,235 % 4,033 % 4,450 % 3,733 % 103 3,377 % 2,654 % 4,234 % 4,035 % 4,447 % 3,737 % 104 3,384 % 2,669 % 4,234 % 4,036 % 4,445 % 3,742 % 105 3,392 % 2,683 % 4,234 % 4,038 % 4,443 % 3,746 % 106 3,400 % 2,698 % 4,233 % 4,039 % 4,440 % 3,750 % 107 3,407 % 2,712 % 4,233 % 4,041 % 4,438 % 3,755 % 108 3,414 % 2,725 % 4,233 % 4,042 % 4,436 % 3,759 % 109 3,422 % 2,739 % 4,232 % 4,044 % 4,434 % 3,763 % 110 3,429 % 2,752 % 4,232 % 4,045 % 4,431 % 3,767 % 111 3,436 % 2,765 % 4,232 % 4,047 % 4,429 % 3,771 % 112 3,442 % 2,778 % 4,232 % 4,048 % 4,427 % 3,774 % 113 3,449 % 2,790 % 4,231 % 4,049 % 4,425 % 3,778 % 114 3,456 % 2,802 % 4,231 % 4,051 % 4,423 % 3,782 % 115 3,462 % 2,814 % 4,231 % 4,052 % 4,421 % 3,786 % 116 3,468 % 2,826 % 4,230 % 4,053 % 4,420 % 3,789 % 117 3,475 % 2,838 % 4,230 % 4,054 % 4,418 % 3,793 % 118 3,481 % 2,849 % 4,230 % 4,056 % 4,416 % 3,796 % 119 3,487 % 2,861 % 4,230 % 4,057 % 4,414 % 3,799 % 120 3,493 % 2,872 % 4,229 % 4,058 % 4,412 % 3,803 % 121 3,499 % 2,883 % 4,229 % 4,059 % 4,410 % 3,806 % 122 3,504 % 2,893 % 4,229 % 4,060 % 4,409 % 3,809 % 123 3,510 % 2,904 % 4,229 % 4,061 % 4,407 % 3,812 % 124 3,516 % 2,914 % 4,229 % 4,063 % 4,405 % 3,816 % 125 3,521 % 2,925 % 4,228 % 4,064 % 4,404 % 3,819 % 126 3,526 % 2,935 % 4,228 % 4,065 % 4,402 % 3,822 % 127 3,532 % 2,944 % 4,228 % 4,066 % 4,400 % 3,825 % 128 3,537 % 2,954 % 4,228 % 4,067 % 4,399 % 3,828 % 129 3,542 % 2,964 % 4,227 % 4,068 % 4,397 % 3,830 % 130 3,547 % 2,973 % 4,227 % 4,069 % 4,396 % 3,833 % 131 3,552 % 2,983 % 4,227 % 4,070 % 4,394 % 3,836 % 132 3,557 % 2,992 % 4,227 % 4,071 % 4,393 % 3,839 % 133 3,562 % 3,001 % 4,227 % 4,072 % 4,391 % 3,842 % 134 3,566 % 3,010 % 4,226 % 4,073 % 4,390 % 3,844 % 135 3,571 % 3,018 % 4,226 % 4,074 % 4,389 % 3,847 % 136 3,576 % 3,027 % 4,226 % 4,075 % 4,387 % 3,849 % 137 3,580 % 3,036 % 4,226 % 4,076 % 4,386 % 3,852 % 138 3,585 % 3,044 % 4,226 % 4,077 % 4,384 % 3,854 % 139 3,589 % 3,052 % 4,225 % 4,077 % 4,383 % 3,857 % 140 3,594 % 3,060 % 4,225 % 4,078 % 4,382 % 3,859 % 141 3,598 % 3,068 % 4,225 % 4,079 % 4,381 % 3,862 % 142 3,602 % 3,076 % 4,225 % 4,080 % 4,379 % 3,864 % 143 3,606 % 3,084 % 4,225 % 4,081 % 4,378 % 3,867 % 144 3,610 % 3,092 % 4,225 % 4,082 % 4,377 % 3,869 % 145 3,614 % 3,100 % 4,224 % 4,082 % 4,376 % 3,871 % 146 3,618 % 3,107 % 4,224 % 4,083 % 4,374 % 3,873 % 147 3,622 % 3,114 % 4,224 % 4,084 % 4,373 % 3,876 % 148 3,626 % 3,122 % 4,224 % 4,085 % 4,372 % 3,878 % 149 3,630 % 3,129 % 4,224 % 4,086 % 4,371 % 3,880 % 150 3,634 % 3,136 % 4,224 % 4,086 % 4,370 % 3,882 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,820 % 2,003 % 1,237 % 0,722 % 3,470 % 4,216 % 2  0,828 % 1,921 % 1,237 % 0,710 % 3,522 % 4,322 % 3  0,808 % 1,916 % 1,346 % 0,735 % 3,627 % 4,429 % 4  0,746 % 1,963 % 1,443 % 0,760 % 3,766 % 4,594 % 5  0,661 % 2,015 % 1,479 % 0,817 % 3,896 % 4,647 % 6  0,575 % 2,080 % 1,573 % 0,905 % 3,995 % 4,788 % 7  0,483 % 2,149 % 1,625 % 1,012 % 4,119 % 4,938 % 8  0,396 % 2,212 % 1,727 % 1,131 % 4,198 % 5,056 % 9  0,316 % 2,270 % 1,790 % 1,250 % 4,266 % 5,270 % 10  0,242 % 2,325 % 1,783 % 1,363 % 4,337 % 5,506 % 11  0,183 % 2,376 % 1,884 % 1,469 % 4,393 % 5,687 % 12  0,119 % 2,427 % 2,023 % 1,565 % 4,435 % 5,814 % 13  0,079 % 2,477 % 2,122 % 1,652 % 4,466 % 5,901 % 14  0,026 % 2,524 % 2,187 % 1,728 % 4,489 % 5,956 % 15 0,014 % 2,568 % 2,239 % 1,793 % 4,506 % 5,989 % 16 0,050 % 2,607 % 2,291 % 1,846 % 4,518 % 6,004 % 17 0,083 % 2,641 % 2,344 % 1,888 % 4,526 % 6,005 % 18 0,112 % 2,671 % 2,397 % 1,919 % 4,532 % 5,996 % 19 0,137 % 2,699 % 2,449 % 1,940 % 4,535 % 5,979 % 20 0,155 % 2,724 % 2,500 % 1,950 % 4,536 % 5,956 % 21 0,168 % 2,746 % 2,550 % 1,951 % 4,535 % 5,929 % 22 0,179 % 2,766 % 2,598 % 1,949 % 4,534 % 5,898 % 23 0,193 % 2,781 % 2,645 % 1,947 % 4,531 % 5,865 % 24 0,213 % 2,792 % 2,690 % 1,951 % 4,528 % 5,831 % 25 0,241 % 2,798 % 2,734 % 1,962 % 4,524 % 5,796 % 26 0,279 % 2,798 % 2,775 % 1,981 % 4,520 % 5,760 % 27 0,323 % 2,797 % 2,815 % 2,008 % 4,515 % 5,724 % 28 0,373 % 2,795 % 2,854 % 2,039 % 4,511 % 5,688 % 29 0,425 % 2,796 % 2,890 % 2,074 % 4,506 % 5,653 % 30 0,480 % 2,800 % 2,926 % 2,112 % 4,500 % 5,618 % 31 0,536 % 2,808 % 2,959 % 2,151 % 4,495 % 5,584 % 32 0,592 % 2,820 % 2,992 % 2,191 % 4,490 % 5,551 % 33 0,649 % 2,835 % 3,023 % 2,231 % 4,485 % 5,519 % 34 0,704 % 2,852 % 3,053 % 2,272 % 4,479 % 5,488 % 35 0,759 % 2,871 % 3,081 % 2,312 % 4,474 % 5,457 % 36 0,812 % 2,890 % 3,108 % 2,351 % 4,469 % 5,428 % 37 0,865 % 2,911 % 3,134 % 2,391 % 4,464 % 5,400 % 38 0,916 % 2,932 % 3,160 % 2,429 % 4,459 % 5,372 % 39 0,966 % 2,954 % 3,184 % 2,466 % 4,454 % 5,346 % 40 1,014 % 2,975 % 3,207 % 2,503 % 4,449 % 5,320 % 41 1,061 % 2,997 % 3,229 % 2,538 % 4,445 % 5,295 % 42 1,106 % 3,019 % 3,250 % 2,572 % 4,440 % 5,271 % 43 1,150 % 3,040 % 3,271 % 2,606 % 4,436 % 5,248 % 44 1,192 % 3,061 % 3,291 % 2,638 % 4,431 % 5,226 % 45 1,233 % 3,081 % 3,310 % 2,670 % 4,427 % 5,205 % 46 1,272 % 3,102 % 3,328 % 2,700 % 4,423 % 5,184 % 47 1,311 % 3,121 % 3,345 % 2,729 % 4,419 % 5,164 % 48 1,348 % 3,141 % 3,362 % 2,758 % 4,415 % 5,145 % 49 1,383 % 3,160 % 3,379 % 2,785 % 4,411 % 5,127 % 50 1,418 % 3,178 % 3,394 % 2,812 % 4,408 % 5,109 % 51 1,451 % 3,196 % 3,410 % 2,838 % 4,404 % 5,092 % 52 1,483 % 3,213 % 3,424 % 2,863 % 4,400 % 5,075 % 53 1,514 % 3,230 % 3,438 % 2,887 % 4,397 % 5,059 % 54 1,545 % 3,247 % 3,452 % 2,910 % 4,394 % 5,043 % 55 1,574 % 3,263 % 3,465 % 2,933 % 4,390 % 5,028 % 56 1,602 % 3,279 % 3,478 % 2,955 % 4,387 % 5,014 % 57 1,629 % 3,294 % 3,491 % 2,976 % 4,384 % 5,000 % 58 1,656 % 3,309 % 3,502 % 2,996 % 4,381 % 4,986 % 59 1,681 % 3,323 % 3,514 % 3,016 % 4,378 % 4,973 % 60 1,706 % 3,337 % 3,525 % 3,035 % 4,376 % 4,960 % 61 1,730 % 3,351 % 3,536 % 3,054 % 4,373 % 4,948 % 62 1,753 % 3,364 % 3,547 % 3,072 % 4,370 % 4,936 % 63 1,776 % 3,377 % 3,557 % 3,090 % 4,368 % 4,924 % 64 1,798 % 3,389 % 3,567 % 3,107 % 4,365 % 4,913 % 65 1,819 % 3,401 % 3,576 % 3,123 % 4,363 % 4,902 % 66 1,840 % 3,413 % 3,586 % 3,140 % 4,360 % 4,892 % 67 1,860 % 3,425 % 3,595 % 3,155 % 4,358 % 4,881 % 68 1,879 % 3,436 % 3,604 % 3,170 % 4,356 % 4,871 % 69 1,898 % 3,447 % 3,612 % 3,185 % 4,354 % 4,862 % 70 1,917 % 3,457 % 3,620 % 3,199 % 4,352 % 4,852 % 71 1,934 % 3,467 % 3,629 % 3,213 % 4,349 % 4,843 % 72 1,952 % 3,477 % 3,636 % 3,227 % 4,347 % 4,834 % 73 1,969 % 3,487 % 3,644 % 3,240 % 4,345 % 4,825 % 74 1,985 % 3,497 % 3,652 % 3,253 % 4,344 % 4,817 % 75 2,001 % 3,506 % 3,659 % 3,266 % 4,342 % 4,809 % 76 2,017 % 3,515 % 3,666 % 3,278 % 4,340 % 4,801 % 77 2,032 % 3,524 % 3,673 % 3,290 % 4,338 % 4,793 % 78 2,047 % 3,532 % 3,680 % 3,301 % 4,336 % 4,785 % 79 2,062 % 3,541 % 3,686 % 3,313 % 4,335 % 4,778 % 80 2,076 % 3,549 % 3,692 % 3,324 % 4,333 % 4,771 % 81 2,089 % 3,557 % 3,699 % 3,334 % 4,331 % 4,764 % 82 2,103 % 3,565 % 3,705 % 3,345 % 4,330 % 4,757 % 83 2,116 % 3,572 % 3,711 % 3,355 % 4,328 % 4,750 % 84 2,129 % 3,580 % 3,717 % 3,365 % 4,327 % 4,743 % 85 2,141 % 3,587 % 3,722 % 3,375 % 4,325 % 4,737 % 86 2,154 % 3,594 % 3,728 % 3,384 % 4,324 % 4,731 % 87 2,166 % 3,601 % 3,733 % 3,394 % 4,322 % 4,725 % 88 2,177 % 3,608 % 3,738 % 3,403 % 4,321 % 4,719 % 89 2,189 % 3,614 % 3,744 % 3,412 % 4,320 % 4,713 % 90 2,200 % 3,621 % 3,749 % 3,421 % 4,318 % 4,707 % 91 2,211 % 3,627 % 3,754 % 3,429 % 4,317 % 4,702 % 92 2,222 % 3,633 % 3,758 % 3,437 % 4,316 % 4,696 % 93 2,232 % 3,639 % 3,763 % 3,446 % 4,315 % 4,691 % 94 2,242 % 3,645 % 3,768 % 3,454 % 4,313 % 4,686 % 95 2,252 % 3,651 % 3,772 % 3,461 % 4,312 % 4,680 % 96 2,262 % 3,657 % 3,777 % 3,469 % 4,311 % 4,675 % 97 2,272 % 3,663 % 3,781 % 3,477 % 4,310 % 4,670 % 98 2,281 % 3,668 % 3,785 % 3,484 % 4,309 % 4,666 % 99 2,290 % 3,673 % 3,790 % 3,491 % 4,308 % 4,661 % 100 2,299 % 3,679 % 3,794 % 3,498 % 4,307 % 4,656 % 101 2,308 % 3,684 % 3,798 % 3,505 % 4,305 % 4,652 % 102 2,317 % 3,689 % 3,802 % 3,512 % 4,304 % 4,647 % 103 2,326 % 3,694 % 3,805 % 3,519 % 4,303 % 4,643 % 104 2,334 % 3,699 % 3,809 % 3,525 % 4,302 % 4,639 % 105 2,342 % 3,703 % 3,813 % 3,531 % 4,301 % 4,635 % 106 2,350 % 3,708 % 3,817 % 3,538 % 4,301 % 4,630 % 107 2,358 % 3,713 % 3,820 % 3,544 % 4,300 % 4,626 % 108 2,366 % 3,717 % 3,824 % 3,550 % 4,299 % 4,622 % 109 2,374 % 3,722 % 3,827 % 3,556 % 4,298 % 4,619 % 110 2,381 % 3,726 % 3,831 % 3,562 % 4,297 % 4,615 % 111 2,388 % 3,730 % 3,834 % 3,568 % 4,296 % 4,611 % 112 2,396 % 3,734 % 3,837 % 3,573 % 4,295 % 4,607 % 113 2,403 % 3,738 % 3,840 % 3,579 % 4,294 % 4,604 % 114 2,410 % 3,742 % 3,843 % 3,584 % 4,293 % 4,600 % 115 2,416 % 3,746 % 3,847 % 3,589 % 4,293 % 4,597 % 116 2,423 % 3,750 % 3,850 % 3,595 % 4,292 % 4,593 % 117 2,430 % 3,754 % 3,853 % 3,600 % 4,291 % 4,590 % 118 2,436 % 3,758 % 3,856 % 3,605 % 4,290 % 4,587 % 119 2,443 % 3,762 % 3,858 % 3,610 % 4,290 % 4,583 % 120 2,449 % 3,765 % 3,861 % 3,615 % 4,289 % 4,580 % 121 2,455 % 3,769 % 3,864 % 3,620 % 4,288 % 4,577 % 122 2,461 % 3,772 % 3,867 % 3,624 % 4,287 % 4,574 % 123 2,467 % 3,776 % 3,870 % 3,629 % 4,287 % 4,571 % 124 2,473 % 3,779 % 3,872 % 3,634 % 4,286 % 4,568 % 125 2,479 % 3,783 % 3,875 % 3,638 % 4,285 % 4,565 % 126 2,485 % 3,786 % 3,877 % 3,643 % 4,285 % 4,562 % 127 2,490 % 3,789 % 3,880 % 3,647 % 4,284 % 4,559 % 128 2,496 % 3,792 % 3,882 % 3,651 % 4,283 % 4,556 % 129 2,501 % 3,796 % 3,885 % 3,656 % 4,283 % 4,554 % 130 2,507 % 3,799 % 3,887 % 3,660 % 4,282 % 4,551 % 131 2,512 % 3,802 % 3,890 % 3,664 % 4,281 % 4,548 % 132 2,517 % 3,805 % 3,892 % 3,668 % 4,281 % 4,546 % 133 2,522 % 3,808 % 3,894 % 3,672 % 4,280 % 4,543 % 134 2,527 % 3,811 % 3,897 % 3,676 % 4,280 % 4,540 % 135 2,532 % 3,813 % 3,899 % 3,680 % 4,279 % 4,538 % 136 2,537 % 3,816 % 3,901 % 3,683 % 4,278 % 4,535 % 137 2,542 % 3,819 % 3,903 % 3,687 % 4,278 % 4,533 % 138 2,547 % 3,822 % 3,905 % 3,691 % 4,277 % 4,530 % 139 2,551 % 3,825 % 3,907 % 3,695 % 4,277 % 4,528 % 140 2,556 % 3,827 % 3,910 % 3,698 % 4,276 % 4,526 % 141 2,561 % 3,830 % 3,912 % 3,702 % 4,276 % 4,523 % 142 2,565 % 3,833 % 3,914 % 3,705 % 4,275 % 4,521 % 143 2,569 % 3,835 % 3,916 % 3,709 % 4,275 % 4,519 % 144 2,574 % 3,838 % 3,918 % 3,712 % 4,274 % 4,517 % 145 2,578 % 3,840 % 3,920 % 3,715 % 4,273 % 4,515 % 146 2,582 % 3,843 % 3,921 % 3,719 % 4,273 % 4,512 % 147 2,587 % 3,845 % 3,923 % 3,722 % 4,272 % 4,510 % 148 2,591 % 3,847 % 3,925 % 3,725 % 4,272 % 4,508 % 149 2,595 % 3,850 % 3,927 % 3,728 % 4,272 % 4,506 % 150 2,599 % 3,852 % 3,929 % 3,732 % 4,271 % 4,504 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 0,451 % 6,882 % 3,728 % 0,086 % 1,856 % 7,361 % 2 0,652 % 7,031 % 4,012 % 0,150 % 1,859 % 7,673 % 3 0,784 % 7,169 % 4,586 % 0,218 % 1,934 % 7,904 % 4 0,886 % 7,295 % 4,853 % 0,287 % 2,048 % 8,085 % 5 0,999 % 7,402 % 5,128 % 0,355 % 2,176 % 8,253 % 6 1,073 % 7,472 % 5,374 % 0,417 % 2,298 % 8,398 % 7 1,122 % 7,545 % 5,534 % 0,479 % 2,411 % 8,521 % 8 1,160 % 7,587 % 5,663 % 0,536 % 2,517 % 8,594 % 9 1,197 % 7,620 % 5,759 % 0,591 % 2,610 % 8,668 % 10 1,236 % 7,651 % 5,862 % 0,646 % 2,694 % 8,720 % 11 1,281 % 7,660 % 5,981 % 0,720 % 2,777 % 8,752 % 12 1,333 % 7,649 % 6,107 % 0,810 % 2,859 % 8,757 % 13 1,390 % 7,623 % 6,233 % 0,908 % 2,937 % 8,727 % 14 1,453 % 7,586 % 6,353 % 1,010 % 3,010 % 8,671 % 15 1,520 % 7,543 % 6,462 % 1,113 % 3,075 % 8,601 % 16 1,591 % 7,494 % 6,557 % 1,214 % 3,131 % 8,524 % 17 1,664 % 7,443 % 6,637 % 1,314 % 3,180 % 8,444 % 18 1,738 % 7,389 % 6,703 % 1,410 % 3,223 % 8,361 % 19 1,811 % 7,334 % 6,754 % 1,503 % 3,261 % 8,277 % 20 1,883 % 7,279 % 6,791 % 1,592 % 3,297 % 8,193 % 21 1,952 % 7,224 % 6,813 % 1,677 % 3,330 % 8,110 % 22 2,020 % 7,170 % 6,822 % 1,758 % 3,360 % 8,029 % 23 2,085 % 7,116 % 6,822 % 1,836 % 3,389 % 7,949 % 24 2,148 % 7,064 % 6,813 % 1,910 % 3,416 % 7,871 % 25 2,209 % 7,013 % 6,799 % 1,981 % 3,441 % 7,796 % 26 2,266 % 6,964 % 6,780 % 2,048 % 3,464 % 7,723 % 27 2,322 % 6,916 % 6,757 % 2,112 % 3,487 % 7,652 % 28 2,375 % 6,870 % 6,732 % 2,173 % 3,508 % 7,584 % 29 2,426 % 6,826 % 6,705 % 2,232 % 3,527 % 7,518 % 30 2,475 % 6,783 % 6,677 % 2,287 % 3,546 % 7,455 % 31 2,522 % 6,742 % 6,648 % 2,340 % 3,564 % 7,395 % 32 2,566 % 6,702 % 6,618 % 2,391 % 3,581 % 7,337 % 33 2,609 % 6,664 % 6,589 % 2,439 % 3,597 % 7,281 % 34 2,650 % 6,627 % 6,559 % 2,485 % 3,613 % 7,227 % 35 2,689 % 6,591 % 6,530 % 2,529 % 3,627 % 7,176 % 36 2,726 % 6,557 % 6,501 % 2,571 % 3,641 % 7,126 % 37 2,762 % 6,525 % 6,473 % 2,611 % 3,655 % 7,079 % 38 2,797 % 6,493 % 6,445 % 2,649 % 3,668 % 7,034 % 39 2,830 % 6,463 % 6,418 % 2,686 % 3,680 % 6,990 % 40 2,861 % 6,434 % 6,392 % 2,721 % 3,692 % 6,948 % 41 2,891 % 6,407 % 6,366 % 2,755 % 3,703 % 6,908 % 42 2,921 % 6,380 % 6,341 % 2,787 % 3,714 % 6,870 % 43 2,948 % 6,354 % 6,318 % 2,818 % 3,724 % 6,833 % 44 2,975 % 6,329 % 6,294 % 2,848 % 3,734 % 6,797 % 45 3,001 % 6,305 % 6,272 % 2,877 % 3,744 % 6,763 % 46 3,026 % 6,283 % 6,250 % 2,904 % 3,753 % 6,730 % 47 3,050 % 6,260 % 6,229 % 2,930 % 3,762 % 6,699 % 48 3,073 % 6,239 % 6,209 % 2,956 % 3,770 % 6,668 % 49 3,095 % 6,219 % 6,189 % 2,980 % 3,779 % 6,639 % 50 3,116 % 6,199 % 6,170 % 3,004 % 3,786 % 6,611 % 51 3,137 % 6,180 % 6,152 % 3,027 % 3,794 % 6,584 % 52 3,157 % 6,162 % 6,134 % 3,049 % 3,802 % 6,557 % 53 3,176 % 6,144 % 6,117 % 3,070 % 3,809 % 6,532 % 54 3,194 % 6,127 % 6,100 % 3,090 % 3,816 % 6,508 % 55 3,212 % 6,110 % 6,084 % 3,110 % 3,822 % 6,484 % 56 3,229 % 6,094 % 6,069 % 3,129 % 3,829 % 6,462 % 57 3,246 % 6,079 % 6,054 % 3,148 % 3,835 % 6,440 % 58 3,262 % 6,064 % 6,039 % 3,165 % 3,841 % 6,418 % 59 3,278 % 6,049 % 6,025 % 3,183 % 3,847 % 6,398 % 60 3,293 % 6,035 % 6,012 % 3,199 % 3,853 % 6,378 % 61 3,308 % 6,022 % 5,998 % 3,215 % 3,858 % 6,359 % 62 3,322 % 6,008 % 5,986 % 3,231 % 3,864 % 6,340 % 63 3,336 % 5,996 % 5,973 % 3,246 % 3,869 % 6,322 % 64 3,349 % 5,983 % 5,961 % 3,261 % 3,874 % 6,304 % 65 3,362 % 5,971 % 5,950 % 3,275 % 3,879 % 6,287 % 66 3,374 % 5,960 % 5,938 % 3,289 % 3,883 % 6,271 % 67 3,387 % 5,948 % 5,927 % 3,303 % 3,888 % 6,255 % 68 3,398 % 5,937 % 5,917 % 3,316 % 3,893 % 6,239 % 69 3,410 % 5,927 % 5,906 % 3,328 % 3,897 % 6,224 % 70 3,421 % 5,916 % 5,896 % 3,341 % 3,901 % 6,210 % 71 3,432 % 5,906 % 5,886 % 3,353 % 3,905 % 6,195 % 72 3,443 % 5,896 % 5,877 % 3,364 % 3,909 % 6,182 % 73 3,453 % 5,887 % 5,867 % 3,376 % 3,913 % 6,168 % 74 3,463 % 5,878 % 5,858 % 3,387 % 3,917 % 6,155 % 75 3,473 % 5,869 % 5,850 % 3,398 % 3,921 % 6,142 % 76 3,482 % 5,860 % 5,841 % 3,408 % 3,924 % 6,130 % 77 3,492 % 5,851 % 5,833 % 3,418 % 3,928 % 6,118 % 78 3,501 % 5,843 % 5,825 % 3,428 % 3,931 % 6,106 % 79 3,509 % 5,835 % 5,817 % 3,438 % 3,935 % 6,094 % 80 3,518 % 5,827 % 5,809 % 3,448 % 3,938 % 6,083 % 81 3,526 % 5,819 % 5,801 % 3,457 % 3,941 % 6,072 % 82 3,534 % 5,811 % 5,794 % 3,466 % 3,944 % 6,062 % 83 3,542 % 5,804 % 5,787 % 3,475 % 3,947 % 6,051 % 84 3,550 % 5,797 % 5,780 % 3,483 % 3,950 % 6,041 % 85 3,558 % 5,790 % 5,773 % 3,492 % 3,953 % 6,031 % 86 3,565 % 5,783 % 5,766 % 3,500 % 3,956 % 6,021 % 87 3,573 % 5,776 % 5,760 % 3,508 % 3,959 % 6,012 % 88 3,580 % 5,770 % 5,754 % 3,516 % 3,962 % 6,003 % 89 3,587 % 5,763 % 5,747 % 3,523 % 3,964 % 5,994 % 90 3,593 % 5,757 % 5,741 % 3,531 % 3,967 % 5,985 % 91 3,600 % 5,751 % 5,735 % 3,538 % 3,970 % 5,976 % 92 3,607 % 5,745 % 5,729 % 3,545 % 3,972 % 5,968 % 93 3,613 % 5,739 % 5,724 % 3,552 % 3,974 % 5,959 % 94 3,619 % 5,733 % 5,718 % 3,559 % 3,977 % 5,951 % 95 3,625 % 5,728 % 5,713 % 3,566 % 3,979 % 5,943 % 96 3,631 % 5,722 % 5,707 % 3,572 % 3,981 % 5,936 % 97 3,637 % 5,717 % 5,702 % 3,579 % 3,984 % 5,928 % 98 3,643 % 5,711 % 5,697 % 3,585 % 3,986 % 5,920 % 99 3,648 % 5,706 % 5,692 % 3,591 % 3,988 % 5,913 % 100 3,654 % 5,701 % 5,687 % 3,597 % 3,990 % 5,906 % 101 3,659 % 5,696 % 5,682 % 3,603 % 3,992 % 5,899 % 102 3,665 % 5,691 % 5,677 % 3,609 % 3,994 % 5,892 % 103 3,670 % 5,687 % 5,673 % 3,615 % 3,996 % 5,885 % 104 3,675 % 5,682 % 5,668 % 3,621 % 3,998 % 5,879 % 105 3,680 % 5,677 % 5,664 % 3,626 % 4,000 % 5,872 % 106 3,685 % 5,673 % 5,659 % 3,631 % 4,002 % 5,866 % 107 3,690 % 5,668 % 5,655 % 3,637 % 4,004 % 5,860 % 108 3,694 % 5,664 % 5,651 % 3,642 % 4,006 % 5,854 % 109 3,699 % 5,660 % 5,647 % 3,647 % 4,007 % 5,848 % 110 3,703 % 5,656 % 5,643 % 3,652 % 4,009 % 5,842 % 111 3,708 % 5,651 % 5,639 % 3,657 % 4,011 % 5,836 % 112 3,712 % 5,647 % 5,635 % 3,662 % 4,013 % 5,830 % 113 3,717 % 5,643 % 5,631 % 3,667 % 4,014 % 5,825 % 114 3,721 % 5,640 % 5,627 % 3,671 % 4,016 % 5,819 % 115 3,725 % 5,636 % 5,623 % 3,676 % 4,017 % 5,814 % 116 3,729 % 5,632 % 5,620 % 3,680 % 4,019 % 5,808 % 117 3,733 % 5,628 % 5,616 % 3,685 % 4,021 % 5,803 % 118 3,737 % 5,625 % 5,613 % 3,689 % 4,022 % 5,798 % 119 3,741 % 5,621 % 5,609 % 3,693 % 4,024 % 5,793 % 120 3,745 % 5,617 % 5,606 % 3,698 % 4,025 % 5,788 % 121 3,748 % 5,614 % 5,602 % 3,702 % 4,027 % 5,783 % 122 3,752 % 5,611 % 5,599 % 3,706 % 4,028 % 5,778 % 123 3,756 % 5,607 % 5,596 % 3,710 % 4,029 % 5,774 % 124 3,759 % 5,604 % 5,593 % 3,714 % 4,031 % 5,769 % 125 3,763 % 5,601 % 5,589 % 3,718 % 4,032 % 5,764 % 126 3,766 % 5,598 % 5,586 % 3,722 % 4,033 % 5,760 % 127 3,770 % 5,594 % 5,583 % 3,725 % 4,035 % 5,756 % 128 3,773 % 5,591 % 5,580 % 3,729 % 4,036 % 5,751 % 129 3,776 % 5,588 % 5,577 % 3,733 % 4,037 % 5,747 % 130 3,780 % 5,585 % 5,574 % 3,736 % 4,039 % 5,743 % 131 3,783 % 5,582 % 5,572 % 3,740 % 4,040 % 5,739 % 132 3,786 % 5,579 % 5,569 % 3,743 % 4,041 % 5,734 % 133 3,789 % 5,577 % 5,566 % 3,747 % 4,042 % 5,730 % 134 3,792 % 5,574 % 5,563 % 3,750 % 4,043 % 5,726 % 135 3,795 % 5,571 % 5,561 % 3,753 % 4,044 % 5,723 % 136 3,798 % 5,568 % 5,558 % 3,757 % 4,046 % 5,719 % 137 3,801 % 5,566 % 5,555 % 3,760 % 4,047 % 5,715 % 138 3,804 % 5,563 % 5,553 % 3,763 % 4,048 % 5,711 % 139 3,807 % 5,560 % 5,550 % 3,766 % 4,049 % 5,707 % 140 3,810 % 5,558 % 5,548 % 3,769 % 4,050 % 5,704 % 141 3,812 % 5,555 % 5,545 % 3,772 % 4,051 % 5,700 % 142 3,815 % 5,553 % 5,543 % 3,775 % 4,052 % 5,697 % 143 3,818 % 5,550 % 5,540 % 3,778 % 4,053 % 5,693 % 144 3,820 % 5,548 % 5,538 % 3,781 % 4,054 % 5,690 % 145 3,823 % 5,545 % 5,536 % 3,784 % 4,055 % 5,686 % 146 3,826 % 5,543 % 5,533 % 3,787 % 4,056 % 5,683 % 147 3,828 % 5,541 % 5,531 % 3,790 % 4,057 % 5,680 % 148 3,831 % 5,538 % 5,529 % 3,793 % 4,058 % 5,677 % 149 3,833 % 5,536 % 5,527 % 3,795 % 4,059 % 5,673 % 150 3,836 % 5,534 % 5,524 % 3,798 % 4,060 % 5,670 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 13,359 % 1,974 % 3,379 % 10,945 % 0,962 % 1,117 % 2 13,375 % 1,969 % 3,356 % 10,340 % 1,124 % 1,074 % 3 13,473 % 2,052 % 3,377 % 10,009 % 1,269 % 1,072 % 4 13,588 % 2,178 % 3,410 % 9,809 % 1,405 % 1,092 % 5 13,829 % 2,297 % 3,453 % 9,665 % 1,519 % 1,120 % 6 14,084 % 2,352 % 3,526 % 9,527 % 1,639 % 1,145 % 7 14,290 % 2,367 % 3,599 % 9,432 % 1,755 % 1,170 % 8 14,301 % 2,444 % 3,673 % 9,311 % 1,836 % 1,195 % 9 14,313 % 2,498 % 3,749 % 9,283 % 1,914 % 1,222 % 10 14,306 % 2,618 % 3,826 % 9,258 % 1,987 % 1,248 % 11 14,248 % 2,736 % 3,878 % 9,204 % 2,049 % 1,273 % 12 14,148 % 2,837 % 3,920 % 9,125 % 2,099 % 1,293 % 13 14,014 % 2,923 % 3,965 % 9,031 % 2,135 % 1,307 % 14 13,855 % 2,998 % 4,015 % 8,924 % 2,160 % 1,313 % 15 13,678 % 3,064 % 4,071 % 8,811 % 2,173 % 1,314 % 16 13,487 % 3,123 % 4,131 % 8,692 % 2,177 % 1,309 % 17 13,286 % 3,175 % 4,192 % 8,571 % 2,177 % 1,306 % 18 13,079 % 3,223 % 4,250 % 8,450 % 2,179 % 1,309 % 19 12,868 % 3,266 % 4,302 % 8,329 % 2,185 % 1,322 % 20 12,657 % 3,305 % 4,347 % 8,209 % 2,200 % 1,347 % 21 12,446 % 3,341 % 4,384 % 8,092 % 2,222 % 1,384 % 22 12,238 % 3,374 % 4,413 % 7,977 % 2,252 % 1,430 % 23 12,034 % 3,404 % 4,436 % 7,865 % 2,286 % 1,483 % 24 11,834 % 3,433 % 4,454 % 7,757 % 2,323 % 1,540 % 25 11,639 % 3,459 % 4,467 % 7,653 % 2,362 % 1,600 % 26 11,450 % 3,484 % 4,477 % 7,552 % 2,403 % 1,661 % 27 11,268 % 3,507 % 4,485 % 7,455 % 2,444 % 1,722 % 28 11,092 % 3,528 % 4,490 % 7,362 % 2,485 % 1,783 % 29 10,923 % 3,549 % 4,493 % 7,273 % 2,526 % 1,842 % 30 10,760 % 3,568 % 4,495 % 7,187 % 2,566 % 1,901 % 31 10,604 % 3,586 % 4,495 % 7,104 % 2,605 % 1,958 % 32 10,454 % 3,603 % 4,494 % 7,026 % 2,643 % 2,014 % 33 10,310 % 3,619 % 4,493 % 6,950 % 2,681 % 2,068 % 34 10,173 % 3,634 % 4,490 % 6,878 % 2,717 % 2,120 % 35 10,041 % 3,649 % 4,488 % 6,809 % 2,752 % 2,171 % 36 9,915 % 3,663 % 4,484 % 6,742 % 2,786 % 2,220 % 37 9,795 % 3,676 % 4,481 % 6,679 % 2,819 % 2,267 % 38 9,680 % 3,688 % 4,477 % 6,618 % 2,850 % 2,312 % 39 9,569 % 3,700 % 4,473 % 6,560 % 2,881 % 2,355 % 40 9,464 % 3,712 % 4,469 % 6,504 % 2,910 % 2,397 % 41 9,362 % 3,723 % 4,465 % 6,450 % 2,939 % 2,438 % 42 9,266 % 3,733 % 4,461 % 6,399 % 2,966 % 2,477 % 43 9,173 % 3,743 % 4,456 % 6,350 % 2,993 % 2,514 % 44 9,084 % 3,753 % 4,452 % 6,302 % 3,018 % 2,550 % 45 8,998 % 3,762 % 4,448 % 6,257 % 3,043 % 2,585 % 46 8,916 % 3,771 % 4,444 % 6,213 % 3,066 % 2,618 % 47 8,838 % 3,780 % 4,440 % 6,171 % 3,089 % 2,650 % 48 8,762 % 3,788 % 4,436 % 6,131 % 3,111 % 2,681 % 49 8,689 % 3,796 % 4,432 % 6,092 % 3,132 % 2,711 % 50 8,619 % 3,804 % 4,428 % 6,055 % 3,153 % 2,740 % 51 8,552 % 3,811 % 4,424 % 6,019 % 3,173 % 2,767 % 52 8,487 % 3,818 % 4,420 % 5,984 % 3,192 % 2,794 % 53 8,425 % 3,825 % 4,416 % 5,951 % 3,210 % 2,820 % 54 8,365 % 3,832 % 4,413 % 5,918 % 3,228 % 2,845 % 55 8,307 % 3,838 % 4,409 % 5,887 % 3,245 % 2,869 % 56 8,251 % 3,844 % 4,406 % 5,857 % 3,262 % 2,892 % 57 8,197 % 3,850 % 4,402 % 5,828 % 3,278 % 2,915 % 58 8,145 % 3,856 % 4,399 % 5,800 % 3,294 % 2,937 % 59 8,095 % 3,862 % 4,396 % 5,773 % 3,309 % 2,958 % 60 8,046 % 3,867 % 4,393 % 5,747 % 3,323 % 2,978 % 61 7,999 % 3,872 % 4,390 % 5,722 % 3,338 % 2,998 % 62 7,953 % 3,878 % 4,387 % 5,697 % 3,351 % 3,017 % 63 7,909 % 3,883 % 4,384 % 5,673 % 3,365 % 3,036 % 64 7,866 % 3,887 % 4,381 % 5,650 % 3,377 % 3,054 % 65 7,825 % 3,892 % 4,379 % 5,628 % 3,390 % 3,071 % 66 7,785 % 3,897 % 4,376 % 5,606 % 3,402 % 3,088 % 67 7,746 % 3,901 % 4,373 % 5,585 % 3,414 % 3,104 % 68 7,708 % 3,905 % 4,371 % 5,565 % 3,425 % 3,120 % 69 7,671 % 3,910 % 4,369 % 5,545 % 3,436 % 3,136 % 70 7,636 % 3,914 % 4,366 % 5,525 % 3,447 % 3,151 % 71 7,601 % 3,918 % 4,364 % 5,507 % 3,458 % 3,166 % 72 7,567 % 3,921 % 4,362 % 5,488 % 3,468 % 3,180 % 73 7,534 % 3,925 % 4,359 % 5,471 % 3,478 % 3,194 % 74 7,503 % 3,929 % 4,357 % 5,453 % 3,488 % 3,207 % 75 7,472 % 3,932 % 4,355 % 5,437 % 3,497 % 3,220 % 76 7,441 % 3,936 % 4,353 % 5,420 % 3,506 % 3,233 % 77 7,412 % 3,939 % 4,351 % 5,404 % 3,515 % 3,246 % 78 7,383 % 3,942 % 4,349 % 5,389 % 3,524 % 3,258 % 79 7,355 % 3,946 % 4,347 % 5,374 % 3,533 % 3,270 % 80 7,328 % 3,949 % 4,346 % 5,359 % 3,541 % 3,281 % 81 7,302 % 3,952 % 4,344 % 5,345 % 3,549 % 3,293 % 82 7,276 % 3,955 % 4,342 % 5,331 % 3,557 % 3,304 % 83 7,251 % 3,958 % 4,340 % 5,317 % 3,565 % 3,314 % 84 7,226 % 3,961 % 4,339 % 5,304 % 3,572 % 3,325 % 85 7,202 % 3,963 % 4,337 % 5,291 % 3,579 % 3,335 % 86 7,178 % 3,966 % 4,336 % 5,278 % 3,587 % 3,345 % 87 7,155 % 3,969 % 4,334 % 5,265 % 3,594 % 3,355 % 88 7,133 % 3,971 % 4,332 % 5,253 % 3,601 % 3,364 % 89 7,111 % 3,974 % 4,331 % 5,241 % 3,607 % 3,374 % 90 7,090 % 3,976 % 4,330 % 5,230 % 3,614 % 3,383 % 91 7,069 % 3,979 % 4,328 % 5,218 % 3,620 % 3,392 % 92 7,048 % 3,981 % 4,327 % 5,207 % 3,627 % 3,401 % 93 7,028 % 3,984 % 4,325 % 5,196 % 3,633 % 3,409 % 94 7,009 % 3,986 % 4,324 % 5,186 % 3,639 % 3,418 % 95 6,989 % 3,988 % 4,323 % 5,175 % 3,645 % 3,426 % 96 6,971 % 3,990 % 4,321 % 5,165 % 3,650 % 3,434 % 97 6,952 % 3,993 % 4,320 % 5,155 % 3,656 % 3,442 % 98 6,934 % 3,995 % 4,319 % 5,145 % 3,662 % 3,449 % 99 6,917 % 3,997 % 4,318 % 5,136 % 3,667 % 3,457 % 100 6,899 % 3,999 % 4,317 % 5,126 % 3,672 % 3,464 % 101 6,882 % 4,001 % 4,315 % 5,117 % 3,677 % 3,472 % 102 6,866 % 4,003 % 4,314 % 5,108 % 3,683 % 3,479 % 103 6,849 % 4,005 % 4,313 % 5,099 % 3,688 % 3,486 % 104 6,833 % 4,006 % 4,312 % 5,090 % 3,693 % 3,493 % 105 6,818 % 4,008 % 4,311 % 5,082 % 3,697 % 3,499 % 106 6,802 % 4,010 % 4,310 % 5,074 % 3,702 % 3,506 % 107 6,787 % 4,012 % 4,309 % 5,065 % 3,707 % 3,512 % 108 6,772 % 4,014 % 4,308 % 5,057 % 3,711 % 3,519 % 109 6,758 % 4,015 % 4,307 % 5,049 % 3,716 % 3,525 % 110 6,744 % 4,017 % 4,306 % 5,042 % 3,720 % 3,531 % 111 6,730 % 4,019 % 4,305 % 5,034 % 3,724 % 3,537 % 112 6,716 % 4,020 % 4,304 % 5,027 % 3,729 % 3,543 % 113 6,702 % 4,022 % 4,303 % 5,019 % 3,733 % 3,549 % 114 6,689 % 4,023 % 4,302 % 5,012 % 3,737 % 3,554 % 115 6,676 % 4,025 % 4,301 % 5,005 % 3,741 % 3,560 % 116 6,663 % 4,026 % 4,301 % 4,998 % 3,745 % 3,565 % 117 6,651 % 4,028 % 4,300 % 4,991 % 3,749 % 3,571 % 118 6,638 % 4,029 % 4,299 % 4,984 % 3,753 % 3,576 % 119 6,626 % 4,031 % 4,298 % 4,978 % 3,756 % 3,581 % 120 6,614 % 4,032 % 4,297 % 4,971 % 3,760 % 3,587 % 121 6,602 % 4,034 % 4,296 % 4,965 % 3,764 % 3,592 % 122 6,591 % 4,035 % 4,296 % 4,959 % 3,767 % 3,597 % 123 6,579 % 4,036 % 4,295 % 4,952 % 3,771 % 3,601 % 124 6,568 % 4,038 % 4,294 % 4,946 % 3,774 % 3,606 % 125 6,557 % 4,039 % 4,293 % 4,940 % 3,778 % 3,611 % 126 6,546 % 4,040 % 4,293 % 4,934 % 3,781 % 3,616 % 127 6,536 % 4,041 % 4,292 % 4,929 % 3,784 % 3,620 % 128 6,525 % 4,043 % 4,291 % 4,923 % 3,787 % 3,625 % 129 6,515 % 4,044 % 4,290 % 4,917 % 3,791 % 3,629 % 130 6,505 % 4,045 % 4,290 % 4,912 % 3,794 % 3,634 % 131 6,495 % 4,046 % 4,289 % 4,906 % 3,797 % 3,638 % 132 6,485 % 4,047 % 4,288 % 4,901 % 3,800 % 3,642 % 133 6,475 % 4,049 % 4,288 % 4,896 % 3,803 % 3,646 % 134 6,465 % 4,050 % 4,287 % 4,890 % 3,806 % 3,650 % 135 6,456 % 4,051 % 4,286 % 4,885 % 3,809 % 3,655 % 136 6,447 % 4,052 % 4,286 % 4,880 % 3,812 % 3,659 % 137 6,438 % 4,053 % 4,285 % 4,875 % 3,815 % 3,662 % 138 6,429 % 4,054 % 4,284 % 4,870 % 3,817 % 3,666 % 139 6,420 % 4,055 % 4,284 % 4,866 % 3,820 % 3,670 % 140 6,411 % 4,056 % 4,283 % 4,861 % 3,823 % 3,674 % 141 6,402 % 4,057 % 4,283 % 4,856 % 3,825 % 3,678 % 142 6,394 % 4,058 % 4,282 % 4,851 % 3,828 % 3,681 % 143 6,385 % 4,059 % 4,282 % 4,847 % 3,831 % 3,685 % 144 6,377 % 4,060 % 4,281 % 4,842 % 3,833 % 3,689 % 145 6,369 % 4,061 % 4,280 % 4,838 % 3,836 % 3,692 % 146 6,361 % 4,062 % 4,280 % 4,834 % 3,838 % 3,696 % 147 6,353 % 4,063 % 4,279 % 4,829 % 3,841 % 3,699 % 148 6,345 % 4,064 % 4,279 % 4,825 % 3,843 % 3,702 % 149 6,337 % 4,065 % 4,278 % 4,821 % 3,846 % 3,706 % 150 6,330 % 4,066 % 4,278 % 4,817 % 3,848 % 3,709 % Term to maturity (in years) Turkish lira US dollar Yen 1 10,950 % 0,641 %  0,146 % 2 10,723 % 0,743 %  0,215 % 3 10,666 % 0,851 %  0,227 % 4 10,646 % 0,965 %  0,209 % 5 10,640 % 1,080 %  0,174 % 6 10,600 % 1,196 %  0,131 % 7 10,541 % 1,306 %  0,088 % 8 10,477 % 1,404 %  0,044 % 9 10,406 % 1,489 % 0,000 % 10 10,320 % 1,569 % 0,044 % 11 10,217 % 1,637 % 0,087 % 12 10,102 % 1,705 % 0,130 % 13 9,979 % 1,765 % 0,172 % 14 9,851 % 1,812 % 0,213 % 15 9,720 % 1,851 % 0,251 % 16 9,589 % 1,887 % 0,288 % 17 9,459 % 1,920 % 0,320 % 18 9,331 % 1,951 % 0,351 % 19 9,205 % 1,977 % 0,378 % 20 9,083 % 2,000 % 0,403 % 21 8,964 % 2,019 % 0,426 % 22 8,849 % 2,035 % 0,445 % 23 8,738 % 2,049 % 0,460 % 24 8,631 % 2,061 % 0,471 % 25 8,528 % 2,073 % 0,478 % 26 8,429 % 2,085 % 0,480 % 27 8,334 % 2,095 % 0,481 % 28 8,243 % 2,105 % 0,485 % 29 8,156 % 2,112 % 0,494 % 30 8,073 % 2,116 % 0,510 % 31 7,993 % 2,118 % 0,534 % 32 7,917 % 2,119 % 0,565 % 33 7,844 % 2,119 % 0,601 % 34 7,774 % 2,120 % 0,640 % 35 7,707 % 2,121 % 0,682 % 36 7,643 % 2,124 % 0,725 % 37 7,582 % 2,127 % 0,769 % 38 7,524 % 2,128 % 0,814 % 39 7,467 % 2,128 % 0,858 % 40 7,414 % 2,124 % 0,903 % 41 7,362 % 2,118 % 0,947 % 42 7,313 % 2,109 % 0,990 % 43 7,266 % 2,100 % 1,032 % 44 7,220 % 2,092 % 1,074 % 45 7,177 % 2,085 % 1,114 % 46 7,135 % 2,080 % 1,154 % 47 7,094 % 2,078 % 1,193 % 48 7,056 % 2,079 % 1,230 % 49 7,018 % 2,084 % 1,266 % 50 6,982 % 2,092 % 1,302 % 51 6,948 % 2,104 % 1,336 % 52 6,915 % 2,119 % 1,370 % 53 6,883 % 2,137 % 1,402 % 54 6,852 % 2,156 % 1,433 % 55 6,822 % 2,177 % 1,464 % 56 6,793 % 2,200 % 1,493 % 57 6,765 % 2,223 % 1,522 % 58 6,738 % 2,246 % 1,550 % 59 6,712 % 2,270 % 1,577 % 60 6,687 % 2,295 % 1,603 % 61 6,663 % 2,319 % 1,629 % 62 6,639 % 2,344 % 1,653 % 63 6,616 % 2,368 % 1,677 % 64 6,594 % 2,392 % 1,700 % 65 6,572 % 2,416 % 1,723 % 66 6,552 % 2,439 % 1,745 % 67 6,531 % 2,463 % 1,766 % 68 6,512 % 2,486 % 1,787 % 69 6,493 % 2,508 % 1,807 % 70 6,474 % 2,530 % 1,827 % 71 6,456 % 2,552 % 1,846 % 72 6,439 % 2,573 % 1,864 % 73 6,422 % 2,594 % 1,882 % 74 6,405 % 2,615 % 1,900 % 75 6,389 % 2,635 % 1,917 % 76 6,373 % 2,654 % 1,934 % 77 6,358 % 2,673 % 1,950 % 78 6,343 % 2,692 % 1,966 % 79 6,328 % 2,711 % 1,982 % 80 6,314 % 2,729 % 1,997 % 81 6,300 % 2,746 % 2,011 % 82 6,287 % 2,764 % 2,026 % 83 6,274 % 2,780 % 2,040 % 84 6,261 % 2,797 % 2,054 % 85 6,248 % 2,813 % 2,067 % 86 6,236 % 2,829 % 2,080 % 87 6,224 % 2,844 % 2,093 % 88 6,212 % 2,860 % 2,105 % 89 6,201 % 2,874 % 2,118 % 90 6,190 % 2,889 % 2,130 % 91 6,179 % 2,903 % 2,141 % 92 6,168 % 2,917 % 2,153 % 93 6,158 % 2,931 % 2,164 % 94 6,148 % 2,944 % 2,175 % 95 6,138 % 2,957 % 2,186 % 96 6,128 % 2,970 % 2,196 % 97 6,118 % 2,982 % 2,206 % 98 6,109 % 2,995 % 2,216 % 99 6,100 % 3,007 % 2,226 % 100 6,090 % 3,019 % 2,236 % 101 6,082 % 3,030 % 2,246 % 102 6,073 % 3,042 % 2,255 % 103 6,064 % 3,053 % 2,264 % 104 6,056 % 3,064 % 2,273 % 105 6,048 % 3,075 % 2,282 % 106 6,040 % 3,085 % 2,290 % 107 6,032 % 3,095 % 2,299 % 108 6,024 % 3,106 % 2,307 % 109 6,017 % 3,116 % 2,315 % 110 6,009 % 3,125 % 2,323 % 111 6,002 % 3,135 % 2,331 % 112 5,995 % 3,144 % 2,339 % 113 5,988 % 3,154 % 2,346 % 114 5,981 % 3,163 % 2,354 % 115 5,974 % 3,172 % 2,361 % 116 5,967 % 3,181 % 2,368 % 117 5,961 % 3,189 % 2,376 % 118 5,954 % 3,198 % 2,382 % 119 5,948 % 3,206 % 2,389 % 120 5,942 % 3,214 % 2,396 % 121 5,935 % 3,223 % 2,403 % 122 5,929 % 3,231 % 2,409 % 123 5,923 % 3,238 % 2,416 % 124 5,918 % 3,246 % 2,422 % 125 5,912 % 3,254 % 2,428 % 126 5,906 % 3,261 % 2,434 % 127 5,901 % 3,269 % 2,440 % 128 5,895 % 3,276 % 2,446 % 129 5,890 % 3,283 % 2,452 % 130 5,884 % 3,290 % 2,458 % 131 5,879 % 3,297 % 2,463 % 132 5,874 % 3,304 % 2,469 % 133 5,869 % 3,310 % 2,474 % 134 5,864 % 3,317 % 2,480 % 135 5,859 % 3,323 % 2,485 % 136 5,854 % 3,330 % 2,490 % 137 5,849 % 3,336 % 2,495 % 138 5,845 % 3,342 % 2,501 % 139 5,840 % 3,349 % 2,506 % 140 5,835 % 3,355 % 2,511 % 141 5,831 % 3,361 % 2,515 % 142 5,826 % 3,367 % 2,520 % 143 5,822 % 3,372 % 2,525 % 144 5,818 % 3,378 % 2,530 % 145 5,813 % 3,384 % 2,534 % 146 5,809 % 3,389 % 2,539 % 147 5,805 % 3,395 % 2,543 % 148 5,801 % 3,400 % 2,548 % 149 5,797 % 3,406 % 2,552 % 150 5,793 % 3,411 % 2,556 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 35 5 2 437 2 2 0 0 43 5 2 261 1 3 0 2 49 5 4 225 1 4 0 4 52 5 5 197 1 5 1 5 56 5 7 178 0 6 2 6 59 5 9 175 0 7 3 7 62 6 11 171 0 8 4 8 64 5 13 177 0 9 4 9 65 5 15 179 0 10 4 9 68 6 16 181 1 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 437 4 19 2 0 0 0 0 261 4 26 3 2 0 0 0 229 4 29 4 4 0 0 0 197 4 30 5 5 0 0 0 178 4 31 6 6 0 0 0 175 4 33 7 7 0 0 0 171 4 33 8 8 1 2 0 177 2 34 9 9 1 3 0 179 0 34 10 9 1 3 0 181 4 35 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Portugal 1 6 6 6 0 19 0 28 2 14 13 13 0 26 0 46 3 18 16 16 0 29 0 51 4 20 18 18 0 30 0 51 5 22 20 20 0 31 0 54 6 23 22 22 0 33 0 56 7 24 23 23 0 33 0 56 8 26 24 24 2 34 0 55 9 27 25 25 3 34 1 52 10 28 26 26 3 35 1 50 Duration (in years) Rumania Slovakia Slovenia Spain Sweden United Kingdom Liechtenstein 1 10 14 21 6 0 0 0 2 19 18 25 13 0 0 0 3 22 21 30 16 0 0 0 4 23 23 34 18 0 0 0 5 24 24 38 20 0 0 0 6 26 26 42 22 0 0 0 7 28 27 43 23 0 0 0 8 30 28 44 24 0 0 0 9 31 28 45 25 0 0 0 10 28 28 44 26 0 0 0 Duration (in years) Norway Australia Brazil Canada Chile China Colombia 1 0 0 12 0 17 0 9 2 0 0 12 0 19 0 17 3 0 0 12 0 18 1 29 4 0 0 12 0 17 2 38 5 0 0 12 0 16 3 40 6 0 0 12 0 15 3 44 7 0 0 12 0 14 4 46 8 0 0 12 0 15 8 44 9 0 0 12 0 16 6 41 10 0 0 12 0 13 5 44 Duration (in years) Hong Kong India Japan Malaysia Mexico New Zealand Russia 1 0 9 0 0 10 0 0 2 0 9 0 0 10 0 0 3 0 9 0 0 10 0 0 4 0 9 0 0 10 0 1 5 0 9 0 0 10 0 3 6 0 9 0 0 10 0 6 7 0 9 0 0 10 0 9 8 0 9 0 0 10 0 13 9 0 9 1 0 10 0 20 10 0 9 1 0 10 0 20 Duration (in years) Singapore South Africa South Korea Thailand Taiwan United States 1 0 3 10 0 4 0 2 0 6 13 0 4 0 3 0 6 13 0 4 0 4 0 5 15 0 4 0 5 0 4 16 0 4 0 6 0 4 16 0 4 0 7 0 6 16 0 4 0 8 0 7 16 0 4 0 9 0 7 16 0 4 0 10 0 8 16 0 4 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 22 49 132 245 601 1 505 2 6 22 49 132 245 601 1 200 3 7 24 50 123 241 597 966 4 8 27 52 124 240 595 789 5 10 29 58 127 240 595 654 6 11 32 61 131 240 595 595 7 12 34 63 133 240 595 595 8 12 35 62 131 240 595 595 9 12 36 62 129 240 595 595 10 13 37 62 129 240 595 595 11 13 38 62 129 240 595 595 12 14 39 62 129 240 595 595 13 14 39 62 129 240 595 595 14 14 40 62 129 240 595 595 15 14 40 62 129 240 595 595 16 14 40 62 129 240 595 595 17 14 39 62 129 240 595 595 18 14 40 62 129 240 595 595 19 14 40 62 129 240 595 595 20 14 40 62 129 240 595 595 21 15 40 62 129 240 595 595 22 15 40 62 129 240 595 595 23 16 40 62 129 240 595 595 24 16 40 62 129 240 595 595 25 17 40 62 129 240 595 595 26 18 40 62 129 240 595 595 27 19 40 62 129 240 595 595 28 19 40 62 129 240 595 595 29 19 40 62 129 240 595 595 30 20 40 62 129 240 595 595 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 53 136 249 605 1 512 2 12 28 55 138 251 607 1 206 3 14 31 56 130 248 603 971 4 15 33 59 131 247 602 793 5 16 36 64 133 246 602 657 6 17 38 67 137 246 601 601 7 17 40 68 138 245 601 601 8 17 40 67 135 245 600 600 9 17 40 67 134 245 600 600 10 17 41 66 133 244 600 600 11 17 41 66 133 244 599 599 12 17 42 65 132 243 599 599 13 17 42 65 131 243 598 598 14 16 42 64 131 242 597 597 15 16 41 64 131 242 597 597 16 15 40 63 130 241 596 596 17 15 40 63 130 241 596 596 18 15 40 63 129 240 596 596 19 15 40 63 129 240 596 596 20 15 40 63 130 241 596 596 21 15 41 63 130 241 596 596 22 16 41 64 130 241 597 597 23 16 41 64 130 241 597 597 24 16 41 64 130 242 597 597 25 17 41 64 131 242 597 597 26 18 41 64 131 242 597 597 27 19 41 64 131 242 597 597 28 19 41 64 131 242 597 597 29 20 41 64 131 242 597 597 30 20 41 64 131 242 597 597 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 49 131 245 600 1 505 2 6 21 49 131 245 600 1 200 3 7 24 49 123 241 596 966 4 8 26 52 124 240 595 789 5 9 29 57 127 240 595 654 6 11 32 61 131 240 595 595 7 12 34 63 133 240 595 595 8 12 35 62 130 240 595 595 9 12 35 62 129 240 595 595 10 12 37 62 129 240 595 595 11 13 38 62 129 240 595 595 12 13 38 62 129 240 595 595 13 14 39 62 129 240 595 595 14 14 39 62 129 240 595 595 15 14 39 62 129 240 595 595 16 14 39 62 129 240 595 595 17 14 39 62 129 240 595 595 18 14 39 62 129 240 595 595 19 14 39 62 129 240 595 595 20 14 39 62 129 240 595 595 21 15 39 62 129 240 595 595 22 15 39 62 129 240 595 595 23 16 39 62 129 240 595 595 24 16 39 62 129 240 595 595 25 17 39 62 129 240 595 595 26 18 39 62 129 240 595 595 27 19 39 62 129 240 595 595 28 19 39 62 129 240 595 595 29 19 39 62 129 240 595 595 30 20 39 62 129 240 595 595 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 89 105 132 215 329 684 1 535 2 84 100 127 210 323 679 1 227 3 87 105 130 203 322 677 990 4 85 104 130 202 318 673 810 5 84 104 132 201 314 670 673 6 83 103 133 203 312 667 667 7 81 103 132 202 309 664 664 8 79 102 130 198 307 663 663 9 78 102 128 195 306 661 661 10 74 98 124 191 302 657 657 11 72 96 121 188 299 654 654 12 71 96 119 186 297 652 652 13 70 95 118 185 296 651 651 14 70 95 118 184 295 651 651 15 69 94 117 184 295 650 650 16 68 93 116 183 294 649 649 17 68 93 116 182 293 649 649 18 67 92 115 181 293 648 648 19 66 91 114 181 292 647 647 20 65 90 113 180 291 646 646 21 64 90 112 179 290 646 646 22 63 89 112 178 289 645 645 23 62 88 111 177 288 644 644 24 61 87 110 176 287 643 643 25 60 86 108 175 286 642 642 26 59 85 107 174 285 640 640 27 58 84 106 173 284 639 639 28 57 82 105 172 283 638 638 29 56 81 104 171 282 637 637 30 55 80 103 170 281 636 636 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 26 53 136 249 605 1 498 2 12 28 55 138 251 607 1 196 3 14 31 57 130 249 604 964 4 16 34 60 132 248 603 789 5 17 37 65 134 248 603 655 6 18 39 69 139 247 603 603 7 19 41 70 140 247 602 602 8 19 41 69 137 246 602 602 9 18 42 68 135 246 601 601 10 18 42 68 134 245 601 601 11 18 43 67 134 245 600 600 12 18 43 67 133 244 600 600 13 18 43 66 133 244 599 599 14 18 43 66 132 243 599 599 15 17 43 65 132 243 598 598 16 16 42 65 131 242 598 598 17 16 42 64 131 242 597 597 18 16 41 64 131 242 597 597 19 16 41 64 131 242 597 597 20 16 42 65 131 242 598 598 21 17 42 65 131 243 598 598 22 17 42 65 132 243 598 598 23 17 42 65 132 243 598 598 24 17 43 65 132 243 598 598 25 18 43 65 132 243 598 598 26 18 43 65 132 243 598 598 27 19 43 65 132 243 598 598 28 19 43 65 132 243 598 598 29 20 43 65 132 243 598 598 30 21 43 65 132 243 598 598 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 70 97 179 293 648 1 543 2 57 73 100 183 297 652 1 236 3 63 80 105 179 297 652 998 4 66 85 110 182 298 653 817 5 68 88 116 185 298 654 679 6 69 90 119 189 298 654 654 7 69 91 120 190 297 653 653 8 68 91 118 187 296 651 651 9 67 90 116 184 294 650 650 10 65 89 115 182 293 648 648 11 64 89 113 180 291 646 646 12 63 88 112 178 289 645 645 13 62 87 110 177 288 643 643 14 60 86 108 175 286 641 641 15 59 84 107 174 285 640 640 16 58 83 106 173 284 639 639 17 57 82 105 171 283 638 638 18 56 81 104 171 282 637 637 19 55 80 103 170 281 636 636 20 54 80 103 169 280 636 636 21 54 79 102 168 280 635 635 22 53 78 101 168 279 634 634 23 52 77 100 167 278 633 633 24 51 77 99 166 277 632 632 25 50 76 99 165 276 632 632 26 50 75 98 164 275 631 631 27 49 74 97 163 274 630 630 28 48 73 96 163 274 629 629 29 47 72 95 162 273 628 628 30 46 72 94 161 272 627 627 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 21 48 131 244 600 1 504 2 5 21 48 131 244 600 1 199 3 6 23 49 122 240 596 965 4 7 26 51 123 239 595 788 5 9 29 57 126 239 595 653 6 10 31 60 130 239 595 595 7 11 33 62 132 239 595 595 8 11 34 61 130 239 595 595 9 11 35 61 128 239 594 594 10 12 36 61 128 239 594 594 11 12 37 61 128 239 594 594 12 13 38 61 128 239 594 594 13 13 38 61 128 239 594 594 14 13 39 61 128 239 594 594 15 13 39 61 128 239 594 594 16 13 39 61 128 239 594 594 17 13 39 61 128 239 594 594 18 13 39 61 128 239 594 594 19 13 39 61 128 239 594 594 20 14 39 61 128 239 594 594 21 15 39 61 128 239 594 594 22 15 39 61 128 239 594 594 23 16 39 61 128 239 595 595 24 16 39 61 128 239 595 595 25 17 39 62 128 239 595 595 26 18 39 62 128 239 595 595 27 19 39 62 128 239 595 595 28 19 39 62 128 239 595 595 29 19 39 62 128 239 595 595 30 20 39 62 128 239 595 595 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 59 163 263 619 1 526 2 7 25 59 163 263 619 1 217 3 8 27 58 146 259 615 981 4 9 30 60 133 257 613 801 5 10 31 60 119 256 612 664 6 13 35 63 110 255 610 610 7 15 37 63 101 254 609 609 8 15 38 61 93 253 608 608 9 18 45 64 87 252 607 607 10 17 44 62 83 251 606 606 11 16 43 60 82 250 605 605 12 15 43 60 82 249 605 605 13 15 43 60 82 249 604 604 14 16 43 60 82 248 603 603 15 16 43 60 82 247 602 602 16 16 43 60 82 245 601 601 17 16 43 60 82 244 600 600 18 16 43 60 82 244 599 599 19 16 43 60 82 244 599 599 20 16 43 60 82 244 600 600 21 16 43 60 82 245 600 600 22 16 43 60 82 244 600 600 23 16 43 60 82 244 600 600 24 16 43 60 82 244 599 599 25 17 43 60 82 243 599 599 26 18 43 60 82 243 598 598 27 19 43 60 82 242 598 598 28 19 43 60 82 242 597 597 29 20 43 60 82 242 597 597 30 20 43 60 82 241 597 597 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 91 107 134 217 330 685 1 529 2 87 103 131 213 327 682 1 226 3 86 103 129 202 320 676 993 4 84 103 128 200 316 672 814 5 82 102 130 199 313 668 677 6 81 102 131 201 310 665 665 7 79 101 130 200 307 662 662 8 76 99 126 195 304 659 659 9 74 97 123 191 301 657 657 10 72 96 122 188 299 655 655 11 71 95 120 187 298 653 653 12 69 94 118 185 296 651 651 13 68 93 116 183 294 649 649 14 67 92 115 181 292 648 648 15 65 90 113 180 291 646 646 16 64 89 112 178 290 645 645 17 63 88 111 177 288 644 644 18 61 87 110 176 287 643 643 19 61 86 109 175 286 642 642 20 60 85 108 174 286 641 641 21 59 84 107 174 285 640 640 22 58 83 106 173 284 639 639 23 57 82 105 172 283 638 638 24 56 81 104 171 282 637 637 25 55 80 103 170 281 636 636 26 54 79 102 169 280 635 635 27 53 78 101 168 279 634 634 28 52 77 100 167 278 633 633 29 51 76 99 166 277 632 632 30 50 75 98 165 276 631 631 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 62 78 105 188 301 657 1 541 2 60 76 103 186 299 655 1 230 3 60 77 102 176 294 649 992 4 59 78 103 175 291 647 812 5 58 78 106 175 289 644 675 6 57 78 108 177 286 642 642 7 57 79 107 177 284 640 640 8 55 78 105 173 283 638 638 9 53 77 103 170 281 636 636 10 52 76 102 169 280 635 635 11 52 76 101 168 279 634 634 12 51 76 100 167 278 633 633 13 51 76 99 166 277 632 632 14 50 76 99 165 276 632 632 15 50 75 98 164 276 631 631 16 49 74 97 163 274 630 630 17 48 73 96 163 274 629 629 18 47 72 95 162 273 628 628 19 47 72 95 161 272 628 628 20 46 72 95 161 272 628 628 21 46 71 94 161 272 627 627 22 46 71 94 160 272 627 627 23 45 71 93 160 271 626 626 24 45 70 93 159 270 626 626 25 44 69 92 159 270 625 625 26 43 69 91 158 269 625 625 27 43 68 91 157 268 624 624 28 42 67 90 157 268 623 623 29 41 67 89 156 267 623 623 30 41 66 89 155 266 622 622 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 47 74 157 270 626 1 527 2 31 47 74 157 271 626 1 218 3 31 48 74 147 266 621 980 4 31 50 76 148 264 619 801 5 32 52 80 149 263 618 664 6 32 53 83 153 262 617 617 7 33 55 84 154 261 616 616 8 32 55 82 150 260 615 615 9 31 55 81 148 259 615 615 10 31 55 81 147 258 614 614 11 31 56 80 147 258 613 613 12 31 56 79 146 257 612 612 13 30 55 78 145 256 611 611 14 29 55 78 144 255 611 611 15 29 54 77 143 254 610 610 16 28 53 76 142 253 609 609 17 27 52 75 142 253 608 608 18 26 52 75 141 252 608 608 19 26 51 74 141 252 607 607 20 26 52 74 141 252 607 607 21 26 52 74 141 252 607 607 22 26 51 74 141 252 607 607 23 26 51 74 141 252 607 607 24 26 51 74 141 252 607 607 25 26 51 74 140 251 607 607 26 25 51 74 140 251 607 607 27 25 51 73 140 251 606 606 28 25 50 73 140 251 606 606 29 25 50 73 139 250 606 606 30 24 50 73 139 250 606 606 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 28 110 224 579 1 491 2 1 6 29 111 225 580 1 189 3 2 6 30 103 221 577 957 4 2 8 32 104 220 575 782 5 3 9 38 107 220 575 648 6 4 12 41 111 220 575 575 7 5 14 43 113 220 575 575 8 6 15 42 111 220 575 575 9 6 16 42 109 220 575 575 10 7 17 42 109 220 575 575 11 8 19 44 110 221 577 577 12 9 19 42 109 220 575 575 13 9 20 43 110 221 577 577 14 10 21 43 110 221 576 576 15 10 19 42 108 220 575 575 16 12 18 41 107 218 574 574 17 12 19 41 107 218 574 574 18 13 19 41 107 218 574 574 19 13 20 41 108 219 574 574 20 14 21 42 109 220 575 575 21 15 22 43 109 220 576 576 22 15 22 43 109 220 576 576 23 16 23 43 109 220 576 576 24 16 25 43 109 220 576 576 25 17 25 44 109 220 576 576 26 18 26 46 109 220 576 576 27 18 26 47 109 220 576 576 28 19 28 49 109 220 576 576 29 19 29 50 109 220 576 576 30 20 29 51 109 220 576 576 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 63 90 173 287 642 1 559 2 47 63 91 173 287 642 1 242 3 48 65 91 164 282 638 1 000 4 48 67 93 164 280 636 816 5 49 68 97 166 279 634 676 6 49 70 99 169 278 633 633 7 49 71 100 170 277 632 632 8 48 70 98 166 275 631 631 9 47 70 97 164 274 630 630 10 46 70 96 163 274 629 629 11 46 71 95 162 273 628 628 12 46 70 94 161 272 627 627 13 45 70 93 160 271 626 626 14 45 70 93 159 270 626 626 15 44 69 92 159 270 625 625 16 43 68 91 158 269 624 624 17 42 68 90 157 268 624 624 18 42 67 90 156 267 623 623 19 41 67 89 156 267 622 622 20 41 66 89 156 267 622 622 21 41 66 89 156 267 622 622 22 41 66 89 155 266 622 622 23 40 65 88 155 266 621 621 24 40 65 88 154 265 621 621 25 39 64 87 154 265 620 620 26 39 64 87 153 264 620 620 27 38 63 86 153 264 619 619 28 37 63 85 152 263 619 619 29 37 62 85 151 263 618 618 30 36 62 84 151 262 617 617 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 29 57 139 253 608 1 540 2 18 34 61 144 257 613 1 228 3 22 40 65 138 257 612 990 4 26 45 71 142 258 614 809 5 29 49 77 146 260 615 670 6 28 49 78 148 257 613 613 7 34 56 84 154 261 617 617 8 32 55 82 151 260 615 615 9 33 57 83 150 261 616 616 10 35 59 85 152 263 618 618 11 37 62 86 153 264 619 619 12 38 63 87 154 265 620 620 13 39 65 88 154 265 621 621 14 40 65 88 155 266 621 621 15 40 65 88 155 266 621 621 16 39 65 88 154 265 621 621 17 39 65 88 154 265 621 621 18 38 64 87 153 264 620 620 19 38 63 86 153 264 619 619 20 38 63 86 153 264 619 619 21 38 63 86 153 264 619 619 22 38 63 86 152 264 619 619 23 37 63 86 152 263 619 619 24 37 62 85 152 263 618 618 25 37 62 85 151 262 618 618 26 36 61 84 151 262 617 617 27 36 61 84 150 261 617 617 28 35 61 83 150 261 616 616 29 35 60 83 149 260 616 616 30 34 59 82 149 260 615 615 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 13 28 56 138 252 607 1 528 2 14 30 57 140 253 609 1 218 3 16 33 59 132 251 606 981 4 18 36 62 134 250 605 801 5 20 39 68 137 250 605 664 6 21 42 71 141 250 606 606 7 22 44 73 143 250 606 606 8 22 45 72 141 250 606 606 9 23 46 72 140 250 606 606 10 23 47 73 140 251 606 606 11 24 49 73 140 251 606 606 12 25 50 73 140 251 606 606 13 25 51 74 140 251 607 607 14 26 51 74 140 251 607 607 15 26 51 74 140 251 607 607 16 25 51 74 140 251 607 607 17 25 51 74 140 251 607 607 18 25 51 74 140 251 607 607 19 25 51 74 140 251 607 607 20 26 51 74 140 251 607 607 21 26 51 74 140 252 607 607 22 26 51 74 140 251 607 607 23 25 51 74 140 251 607 607 24 25 50 73 140 251 606 606 25 25 50 73 140 251 606 606 26 25 50 73 139 250 606 606 27 24 50 72 139 250 605 605 28 24 49 72 139 250 605 605 29 24 49 72 138 249 605 605 30 23 49 71 138 249 605 605 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 49 65 92 175 288 644 1 594 2 52 68 95 178 291 647 1 273 3 56 73 99 172 291 646 1 026 4 58 77 103 174 290 646 839 5 60 80 108 177 291 646 696 6 62 83 112 182 291 646 646 7 63 85 114 183 291 646 646 8 62 85 112 181 290 645 645 9 62 85 112 179 290 645 645 10 62 86 112 179 290 645 645 11 62 87 112 178 289 645 645 12 62 87 111 178 289 644 644 13 62 87 110 177 288 643 643 14 61 86 109 176 287 642 642 15 60 85 108 175 286 641 641 16 59 85 107 174 285 640 640 17 58 84 107 173 284 640 640 18 58 83 106 172 283 639 639 19 57 82 105 172 283 638 638 20 56 81 104 171 282 637 637 21 55 81 104 170 281 637 637 22 55 80 103 169 280 636 636 23 54 79 102 168 279 635 635 24 53 78 101 168 279 634 634 25 52 77 100 167 278 633 633 26 51 76 99 166 277 632 632 27 50 76 98 165 276 631 631 28 49 75 97 164 275 630 630 29 48 74 97 163 274 630 630 30 48 73 96 162 273 629 629 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 80 96 123 206 320 675 1 612 2 84 100 128 210 324 679 1 288 3 86 103 128 202 320 675 1 039 4 86 104 130 202 318 673 849 5 89 109 137 206 320 675 704 6 91 112 141 211 320 675 675 7 92 114 143 213 320 676 676 8 93 116 143 212 321 677 677 9 94 117 144 211 322 677 677 10 94 119 144 211 322 677 677 11 94 119 144 210 321 677 677 12 94 119 143 209 320 676 676 13 93 118 141 208 319 674 674 14 92 117 140 206 317 673 673 15 90 116 138 205 316 671 671 16 89 114 137 203 314 670 670 17 87 113 135 202 313 668 668 18 86 111 134 201 312 667 667 19 84 110 133 199 310 666 666 20 83 109 131 198 309 664 664 21 82 107 130 197 308 663 663 22 80 106 128 195 306 662 662 23 79 104 127 194 305 660 660 24 77 103 125 192 303 658 658 25 76 101 124 190 301 657 657 26 74 100 122 189 300 655 655 27 73 98 121 187 298 654 654 28 71 96 119 186 297 652 652 29 70 95 118 184 295 651 651 30 68 94 116 183 294 649 649 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 21 48 131 245 600 1 522 2 9 25 52 135 248 604 1 216 3 12 30 55 128 247 602 981 4 16 34 60 132 248 603 801 5 18 38 67 136 249 604 664 6 20 41 71 141 250 605 605 7 22 44 73 143 250 605 605 8 22 45 72 141 250 606 606 9 23 46 72 140 250 606 606 10 23 47 73 139 250 606 606 11 24 48 73 139 250 606 606 12 24 49 73 139 250 606 606 13 24 49 72 139 250 605 605 14 23 49 71 138 249 604 604 15 22 48 71 137 248 604 604 16 21 47 70 136 247 603 603 17 21 46 69 136 247 602 602 18 20 46 69 135 246 602 602 19 20 46 68 135 246 601 601 20 20 46 69 135 246 602 602 21 21 46 69 135 246 602 602 22 21 46 69 135 246 602 602 23 21 46 69 135 246 602 602 24 21 46 69 135 246 602 602 25 20 46 69 135 246 602 602 26 20 46 68 135 246 601 601 27 20 46 68 135 246 601 601 28 20 45 68 135 246 601 601 29 20 45 68 135 246 601 601 30 21 45 68 134 246 601 601 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 91 107 134 217 330 685 1 678 2 91 107 134 217 330 686 1 342 3 92 109 134 208 326 681 1 083 4 93 111 137 209 325 680 885 5 94 113 142 211 324 679 734 6 94 115 144 214 323 679 679 7 95 117 146 216 323 678 678 8 94 117 145 213 322 678 678 9 94 117 143 211 321 677 677 10 93 117 142 209 320 675 675 11 91 116 140 207 318 673 673 12 90 115 138 205 316 672 672 13 88 113 137 203 314 670 670 14 87 112 135 201 312 668 668 15 85 110 133 199 310 666 666 16 82 108 131 197 308 664 664 17 81 106 129 195 306 662 662 18 79 104 127 194 305 660 660 19 78 103 126 192 303 659 659 20 77 102 125 191 303 658 658 21 76 101 124 190 302 657 657 22 75 100 123 189 300 656 656 23 74 99 122 188 299 655 655 24 73 98 121 187 298 654 654 25 71 97 120 186 297 653 653 26 70 96 118 185 296 652 652 27 69 95 117 184 295 650 650 28 68 94 116 183 294 649 649 29 67 93 115 182 293 648 648 30 66 92 114 181 292 647 647 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 363 379 406 489 602 958 1 601 2 75 91 118 201 314 670 1 281 3 79 96 122 195 314 669 1 039 4 83 101 127 199 315 670 850 5 86 106 134 203 316 672 706 6 88 109 138 208 317 672 672 7 90 112 140 210 317 673 673 8 90 113 141 209 318 674 674 9 91 114 141 208 319 674 674 10 91 115 141 207 318 674 674 11 92 116 141 207 318 674 674 12 92 117 141 207 318 674 674 13 93 118 141 208 319 674 674 14 94 119 142 208 319 675 675 15 94 120 143 209 320 676 676 16 95 121 144 210 321 677 677 17 96 122 145 211 322 678 678 18 98 123 146 212 323 679 679 19 99 124 147 213 324 680 680 20 99 125 147 214 325 681 681 21 100 125 148 214 325 681 681 22 99 125 148 214 325 681 681 23 99 124 147 214 325 680 680 24 98 124 146 213 324 679 679 25 97 123 146 212 323 679 679 26 96 122 144 211 322 678 678 27 95 121 143 210 321 676 676 28 94 119 142 209 320 675 675 29 93 118 141 207 318 674 674 30 91 117 139 206 317 673 673 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 9 37 119 233 588 1 513 2 1 9 37 119 233 588 1 207 3 2 11 37 110 229 584 973 4 2 13 39 111 227 582 794 5 3 15 43 112 226 581 658 6 4 17 46 116 225 580 580 7 5 19 47 117 224 580 580 8 6 18 46 114 224 579 579 9 6 18 45 112 223 578 578 10 7 19 44 111 222 578 578 11 8 20 44 111 222 578 578 12 9 21 44 111 222 577 577 13 9 21 44 111 222 578 578 14 10 22 45 111 222 578 578 15 10 22 45 111 222 578 578 16 12 22 45 111 222 578 578 17 12 22 45 112 223 578 578 18 13 23 45 112 223 578 578 19 13 23 46 113 224 579 579 20 14 24 47 113 225 580 580 21 15 25 48 114 225 581 581 22 16 26 49 115 226 582 582 23 16 26 49 116 227 582 582 24 16 27 50 116 227 583 583 25 17 27 50 117 228 583 583 26 18 28 51 117 228 584 584 27 19 28 51 118 229 584 584 28 19 29 51 118 229 584 584 29 20 29 52 118 229 585 585 30 20 30 52 119 230 585 585 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 70 97 180 293 649 1 555 2 55 71 98 181 294 650 1 240 3 56 73 98 172 290 645 1 000 4 56 74 100 172 288 643 817 5 56 76 104 174 287 642 677 6 57 78 107 177 286 642 642 7 57 79 107 177 285 640 640 8 56 79 106 175 284 639 639 9 55 79 105 173 283 639 639 10 54 79 104 171 282 637 637 11 53 78 102 169 280 636 636 12 52 77 101 167 278 634 634 13 51 76 99 166 277 632 632 14 49 75 97 164 275 631 631 15 48 73 96 162 274 629 629 16 46 71 94 161 272 627 627 17 45 70 93 159 270 626 626 18 43 69 91 158 269 625 625 19 42 68 90 157 268 624 624 20 42 67 90 156 267 623 623 21 41 66 89 156 267 622 622 22 40 66 89 155 266 622 622 23 40 65 88 155 266 621 621 24 39 64 87 154 265 620 620 25 38 64 87 153 264 620 620 26 38 63 86 152 263 619 619 27 37 62 85 152 263 618 618 28 36 62 84 151 262 618 618 29 36 61 84 150 261 617 617 30 35 61 83 150 261 616 616 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 113 129 156 239 352 708 1 690 2 114 130 157 240 354 709 1 354 3 117 134 159 233 351 706 1 094 4 119 137 163 235 351 706 895 5 120 140 168 237 351 706 742 6 121 142 171 241 350 706 706 7 122 144 172 242 349 705 705 8 121 143 171 239 349 704 704 9 120 143 170 237 347 703 703 10 119 143 169 235 346 702 702 11 118 143 167 234 345 700 700 12 116 141 165 232 343 698 698 13 115 140 163 229 340 696 696 14 112 138 161 227 338 694 694 15 110 135 158 225 336 691 691 16 107 132 155 222 333 688 688 17 105 130 153 220 331 686 686 18 102 128 151 217 328 684 684 19 100 126 149 215 326 682 682 20 99 124 147 213 324 680 680 21 97 122 145 212 323 678 678 22 95 121 143 210 321 676 676 23 93 119 142 208 319 675 675 24 92 117 140 206 317 673 673 25 90 115 138 205 316 671 671 26 88 114 136 203 314 669 669 27 87 112 135 201 312 668 668 28 85 110 133 200 311 666 666 29 83 109 132 198 309 665 665 30 82 107 130 197 308 663 663 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 173 189 216 299 412 768 1 841 2 183 199 226 309 422 778 1 472 3 188 205 231 304 422 778 1 188 4 190 208 234 306 422 777 971 5 191 211 239 308 421 777 806 6 191 211 241 311 420 775 775 7 190 212 241 311 418 774 774 8 189 211 239 307 416 772 772 9 187 211 237 304 415 770 770 10 186 210 236 302 413 769 769 11 185 209 234 300 411 767 767 12 183 208 231 298 409 764 764 13 180 205 228 295 406 761 761 14 177 202 225 292 403 758 758 15 174 199 222 288 399 755 755 16 170 196 219 285 396 752 752 17 167 192 215 282 393 748 748 18 164 189 212 279 390 745 745 19 161 186 209 275 387 742 742 20 158 183 206 272 383 739 739 21 155 180 203 269 380 736 736 22 151 177 200 266 377 733 733 23 148 174 196 263 374 729 729 24 145 170 193 260 371 726 726 25 142 167 190 257 368 723 723 26 139 164 187 254 365 720 720 27 136 161 184 251 362 717 717 28 133 159 181 248 359 714 714 29 130 156 178 245 356 712 712 30 128 153 176 242 353 709 709 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 41 68 151 265 620 1 558 2 26 42 69 152 266 621 1 243 3 27 45 70 143 262 617 1 001 4 28 47 73 144 260 616 818 5 29 49 77 146 260 615 679 6 30 51 80 150 259 614 614 7 30 52 81 151 258 614 614 8 29 52 79 148 257 612 612 9 28 52 78 145 256 612 612 10 28 52 78 144 255 611 611 11 28 52 77 144 255 610 610 12 28 53 76 143 254 609 609 13 28 53 76 142 253 609 609 14 27 53 75 142 253 608 608 15 27 52 75 142 253 608 608 16 27 52 75 141 253 608 608 17 27 52 75 141 252 608 608 18 27 52 75 141 252 608 608 19 27 52 75 142 253 608 608 20 27 52 75 142 253 608 608 21 27 52 75 142 253 608 608 22 27 52 75 142 253 608 608 23 27 52 75 142 253 608 608 24 27 52 75 142 253 608 608 25 27 52 75 141 252 608 608 26 27 52 75 141 252 608 608 27 26 52 74 141 252 608 608 28 26 51 74 141 252 607 607 29 26 51 74 141 252 607 607 30 26 51 74 140 251 607 607 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 20 36 64 146 260 615 1 592 2 22 38 66 148 262 617 1 270 3 25 43 68 141 260 615 1 023 4 28 47 72 144 260 615 835 5 31 50 79 148 261 616 692 6 32 53 82 152 261 617 617 7 34 56 85 155 262 617 617 8 34 57 84 153 262 617 617 9 34 58 84 151 262 618 618 10 35 60 85 152 263 618 618 11 36 61 86 152 263 619 619 12 37 62 86 152 263 619 619 13 37 63 86 152 263 619 619 14 38 63 86 152 263 619 619 15 37 63 85 152 263 618 618 16 37 62 85 151 263 618 618 17 37 62 85 151 262 618 618 18 37 62 85 151 262 618 618 19 37 62 85 151 262 618 618 20 37 62 85 152 263 618 618 21 37 63 85 152 263 618 618 22 37 63 85 152 263 618 618 23 37 62 85 152 263 618 618 24 37 62 85 152 263 618 618 25 37 62 85 151 262 618 618 26 36 62 84 151 262 617 617 27 36 61 84 150 262 617 617 28 35 61 83 150 261 617 617 29 35 60 83 150 261 616 616 30 34 60 83 149 260 616 616 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 121 137 164 247 360 716 1 780 2 120 136 163 246 359 715 1 412 3 120 138 163 236 355 710 1 134 4 121 140 165 237 353 708 923 5 122 142 170 239 352 708 763 6 122 143 172 242 351 706 706 7 122 144 173 243 350 705 705 8 121 144 172 240 349 705 705 9 120 144 170 237 348 704 704 10 120 145 170 237 348 703 703 11 120 145 169 236 347 703 703 12 120 145 168 235 346 701 701 13 119 144 167 234 345 700 700 14 118 143 166 233 344 699 699 15 116 141 164 231 342 697 697 16 114 139 162 228 339 695 695 17 111 136 159 226 337 692 692 18 109 134 157 223 334 690 690 19 106 132 155 221 332 688 688 20 104 130 152 219 330 685 685 21 102 127 150 217 328 683 683 22 100 125 148 214 326 681 681 23 98 123 146 212 323 679 679 24 95 121 144 210 321 677 677 25 93 119 141 208 319 674 674 26 91 117 139 206 317 672 672 27 89 114 137 204 315 670 670 28 87 112 135 202 313 668 668 29 85 111 133 200 311 666 666 30 83 109 131 198 309 664 664 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 8 35 118 231 587 1 534 2 1 10 37 120 233 589 1 225 3 2 14 39 112 231 586 988 4 2 17 43 115 231 586 808 5 3 21 49 118 232 587 670 6 4 24 53 123 232 588 588 7 5 27 56 126 233 588 588 8 6 28 55 123 233 588 588 9 6 28 55 122 233 588 588 10 8 30 55 122 233 588 588 11 8 30 55 121 233 588 588 12 9 31 55 121 232 588 588 13 9 31 54 121 232 588 588 14 10 32 54 121 232 587 587 15 11 31 54 121 232 587 587 16 12 31 54 120 231 587 587 17 12 31 54 120 231 587 587 18 13 31 54 120 231 587 587 19 13 31 54 121 232 587 587 20 15 32 55 121 232 588 588 21 15 33 55 122 233 588 588 22 16 33 56 122 233 589 589 23 16 33 56 123 234 589 589 24 17 34 57 123 234 590 590 25 18 34 57 123 234 590 590 26 18 34 57 124 235 590 590 27 19 35 57 124 235 590 590 28 19 35 57 124 235 591 591 29 20 35 58 124 235 591 591 30 21 35 58 124 235 591 591 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 51 78 161 274 630 1 537 2 35 51 78 161 275 630 1 225 3 35 53 78 151 270 625 987 4 35 54 80 152 268 623 805 5 36 56 84 153 266 622 667 6 39 60 89 159 268 623 623 7 36 58 87 157 264 620 620 8 41 63 91 159 268 624 624 9 40 63 90 157 267 623 623 10 34 58 83 150 261 617 617 11 29 54 78 145 256 611 611 12 26 51 75 141 252 608 608 13 24 49 72 139 250 605 605 14 22 47 70 137 248 603 603 15 20 46 68 135 246 602 602 16 19 44 67 133 244 600 600 17 18 43 66 133 244 599 599 18 17 42 65 132 243 598 598 19 17 42 65 131 243 598 598 20 17 42 65 132 243 598 598 21 17 42 65 132 243 598 598 22 17 42 65 132 243 598 598 23 17 42 65 132 243 598 598 24 17 42 65 132 243 598 598 25 17 42 65 132 243 598 598 26 18 42 65 131 243 598 598 27 19 42 65 131 242 598 598 28 19 42 65 131 242 598 598 29 20 42 65 131 242 598 598 30 20 42 65 131 242 598 598 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 186 202 229 312 425 781 1 780 2 183 199 226 309 423 778 1 418 3 180 198 223 296 415 770 1 142 4 178 196 222 294 410 765 932 5 175 194 223 292 405 760 772 6 171 192 222 292 401 756 756 7 169 191 219 289 396 752 752 8 164 187 214 283 392 748 748 9 160 184 210 277 388 744 744 10 157 181 206 273 384 740 740 11 153 178 203 269 380 736 736 12 150 175 199 265 376 732 732 13 147 172 195 261 372 728 728 14 143 168 191 258 369 724 724 15 140 165 188 254 365 721 721 16 136 162 184 251 362 717 717 17 133 158 181 248 359 714 714 18 130 156 178 245 356 711 711 19 127 153 176 242 353 709 709 20 125 150 173 240 351 706 706 21 122 148 171 237 348 704 704 22 120 145 168 235 346 701 701 23 117 143 166 232 343 699 699 24 115 140 163 230 341 696 696 25 113 138 161 227 338 694 694 26 110 136 158 225 336 691 691 27 108 133 156 223 334 689 689 28 106 131 154 221 332 687 687 29 104 129 152 219 330 685 685 30 102 127 150 217 328 683 683 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 27 53 113 250 605 1 526 2 8 27 53 113 250 605 1 218 3 9 30 54 107 248 603 982 4 12 34 58 104 249 604 803 5 16 41 63 106 250 605 665 6 18 44 67 101 251 606 606 7 19 46 66 94 251 607 607 8 16 44 64 92 251 607 607 9 17 45 66 96 252 607 607 10 19 48 69 100 252 607 607 11 20 50 71 103 252 607 607 12 22 52 72 104 252 608 608 13 23 54 72 104 252 608 608 14 23 54 72 104 252 608 608 15 23 54 72 104 252 608 608 16 23 54 72 104 252 607 607 17 23 54 72 104 252 608 608 18 23 54 72 104 252 608 608 19 23 54 72 104 252 608 608 20 23 54 72 104 253 608 608 21 23 54 72 104 253 609 609 22 23 54 72 104 253 609 609 23 23 54 72 104 254 609 609 24 23 54 72 104 254 609 609 25 23 54 72 104 254 609 609 26 23 54 72 104 254 609 609 27 23 54 72 104 254 609 609 28 23 54 72 104 254 609 609 29 23 54 72 104 254 609 609 30 23 54 72 104 253 609 609 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 13 96 209 565 1 507 2 1 6 12 94 208 563 1 201 3 2 6 11 84 203 558 966 4 2 8 13 84 200 556 789 5 3 9 17 86 200 555 653 6 4 9 20 90 199 555 555 7 5 10 22 92 199 555 555 8 6 12 21 90 199 555 555 9 6 12 22 89 199 555 555 10 7 13 23 89 200 555 555 11 8 13 24 89 200 555 555 12 9 15 26 89 200 556 556 13 9 16 28 90 201 556 556 14 10 16 29 90 201 556 556 15 10 17 31 90 201 557 557 16 12 18 32 90 202 557 557 17 12 19 33 91 202 557 557 18 13 19 35 91 202 558 558 19 13 20 36 92 203 558 558 20 14 21 38 93 204 559 559 21 15 22 40 93 205 560 560 22 15 23 41 94 205 561 561 23 16 23 42 95 206 561 561 24 16 25 43 95 206 561 561 25 17 25 44 95 206 562 562 26 18 26 46 95 207 562 562 27 19 26 48 96 207 562 562 28 19 28 49 96 207 562 562 29 19 29 50 96 207 562 562 30 20 29 51 96 207 563 563 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 170 308 2 979 2 0 15 22 46 170 343 2 237 3 1 16 25 51 164 354 1 700 4 1 17 28 55 162 353 1 319 5 2 19 31 57 162 344 1 048 6 2 22 34 60 162 330 852 7 4 25 36 62 162 315 705 8 4 25 37 65 162 298 593 9 4 26 39 68 162 282 505 10 5 27 40 70 162 265 435 11 5 27 41 71 162 255 378 12 5 27 41 71 162 255 331 13 5 27 41 71 162 255 292 14 6 27 41 71 162 255 259 15 7 27 44 71 162 255 255 16 7 27 47 71 162 255 255 17 7 27 50 71 162 255 255 18 8 27 51 71 162 255 255 19 8 27 54 71 162 255 255 20 9 27 57 71 162 255 255 21 9 27 60 71 162 255 255 22 9 27 62 71 162 255 255 23 10 27 65 73 162 255 255 24 10 27 68 76 162 255 255 25 11 27 71 78 162 255 255 26 11 27 74 80 162 255 255 27 12 27 76 83 162 255 255 28 12 27 79 85 162 255 255 29 13 28 82 88 162 255 255 30 13 28 84 90 162 255 255 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 26 50 174 309 2 993 2 7 22 29 53 176 344 2 250 3 7 23 31 58 171 356 1 709 4 7 24 35 62 168 355 1 326 5 7 25 38 63 168 345 1 053 6 8 28 40 66 168 332 855 7 9 30 41 67 167 316 708 8 9 30 42 70 167 299 595 9 9 31 43 72 166 282 506 10 9 31 44 74 166 265 436 11 9 31 44 75 165 259 379 12 8 30 44 74 165 258 332 13 8 30 43 74 164 258 292 14 7 29 43 73 164 257 259 15 7 29 44 73 163 257 257 16 7 28 47 72 163 256 256 17 7 28 50 72 162 256 256 18 8 28 52 72 162 255 255 19 8 28 54 72 162 255 255 20 9 28 57 72 163 256 256 21 9 28 60 72 163 256 256 22 9 29 62 72 163 256 256 23 10 29 65 74 163 256 256 24 10 29 69 77 163 257 257 25 11 29 71 79 163 257 257 26 11 29 74 82 163 257 257 27 12 29 76 83 163 257 257 28 12 29 80 86 163 257 257 29 13 29 82 88 163 257 257 30 13 29 85 90 163 257 257 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 170 308 2 978 2 0 15 22 46 170 343 2 237 3 1 16 24 51 164 354 1 699 4 1 17 28 55 162 353 1 319 5 2 19 31 57 162 344 1 048 6 2 22 34 60 162 330 851 7 4 24 36 62 162 315 705 8 4 25 37 65 162 298 593 9 4 26 38 68 162 282 505 10 5 27 40 70 162 265 435 11 5 27 40 71 162 255 378 12 5 27 40 71 162 255 331 13 5 27 40 71 162 255 292 14 6 27 41 71 162 255 259 15 7 27 44 71 162 255 255 16 7 27 47 71 162 255 255 17 7 27 50 71 162 255 255 18 8 27 51 71 162 255 255 19 8 27 54 71 162 255 255 20 9 27 57 71 162 255 255 21 9 27 60 71 162 255 255 22 9 27 62 71 162 255 255 23 10 27 65 73 162 255 255 24 10 27 68 76 162 255 255 25 11 27 71 78 162 255 255 26 11 27 74 80 162 255 255 27 12 27 76 83 162 255 255 28 12 27 79 85 162 255 255 29 12 28 82 88 162 255 255 30 13 28 84 90 162 255 255 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 84 99 106 130 253 349 3 041 2 78 93 100 124 248 350 2 290 3 80 96 105 132 245 363 1 743 4 77 94 105 132 239 362 1 355 5 75 93 106 131 236 353 1 079 6 74 94 106 132 234 340 878 7 73 94 105 131 231 325 727 8 71 93 104 132 229 322 612 9 70 92 105 134 228 321 522 10 66 89 102 132 223 317 450 11 64 86 99 129 220 314 391 12 62 84 97 128 219 312 343 13 61 83 96 127 218 311 311 14 60 83 96 126 217 310 310 15 60 82 95 126 217 310 310 16 59 81 95 125 216 309 309 17 58 81 94 124 215 308 308 18 58 80 93 124 214 307 307 19 57 79 92 123 213 307 307 20 56 78 91 122 213 306 306 21 55 77 91 121 212 305 305 22 54 76 90 120 211 304 304 23 53 75 89 119 210 303 303 24 52 74 88 118 209 302 302 25 51 73 87 117 208 301 301 26 50 72 86 116 207 300 300 27 49 71 85 115 206 299 299 28 48 70 83 114 205 298 298 29 47 69 85 113 204 297 297 30 46 68 87 112 202 296 296 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 26 50 174 306 2 964 2 6 21 28 52 176 341 2 229 3 7 23 32 58 171 354 1 696 4 7 24 35 63 169 353 1 319 5 8 27 39 65 169 344 1 050 6 10 29 41 68 169 332 854 7 11 32 43 69 169 316 708 8 11 32 43 71 168 300 596 9 10 32 45 74 168 284 508 10 10 32 46 75 167 267 438 11 10 32 45 76 167 260 381 12 9 32 45 75 166 259 334 13 9 31 44 75 166 259 294 14 8 31 44 75 165 258 261 15 8 30 44 74 165 258 258 16 7 29 47 73 164 257 257 17 8 29 50 73 164 257 257 18 8 29 53 73 164 257 257 19 8 29 56 73 164 257 257 20 9 29 58 73 164 257 257 21 9 30 61 74 164 258 258 22 10 30 64 74 165 258 258 23 10 30 67 75 165 258 258 24 10 30 69 77 165 258 258 25 11 30 72 79 165 258 258 26 11 30 75 82 165 258 258 27 12 30 78 85 165 258 258 28 12 30 80 87 165 258 258 29 13 30 84 89 165 258 258 30 13 30 86 91 165 258 258 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 94 218 315 3 058 2 52 67 74 98 221 353 2 308 3 56 72 81 107 220 366 1 758 4 58 75 86 113 220 365 1 367 5 59 77 90 115 220 357 1 089 6 61 80 92 118 220 344 887 7 61 82 93 119 219 329 736 8 60 81 93 121 218 312 620 9 59 81 93 122 216 309 529 10 57 80 93 123 214 308 456 11 56 78 92 122 213 306 397 12 54 76 90 120 211 304 348 13 53 75 88 119 209 303 306 14 51 73 87 117 208 301 301 15 50 72 85 116 207 300 300 16 49 71 84 115 205 299 299 17 48 70 83 114 204 298 298 18 47 69 82 113 203 297 297 19 46 68 82 112 203 296 296 20 45 67 81 111 202 295 295 21 45 67 80 111 201 294 294 22 44 66 79 110 201 294 294 23 43 65 79 109 200 293 293 24 42 64 78 108 199 292 292 25 41 63 77 107 198 291 291 26 40 63 77 106 197 290 290 27 40 62 80 106 196 289 289 28 39 61 83 105 195 289 289 29 38 60 86 104 195 288 288 30 37 59 89 103 194 287 287 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 21 45 169 307 2 976 2 0 15 21 45 169 342 2 235 3 1 15 24 50 163 354 1 698 4 1 16 27 54 161 353 1 318 5 2 18 30 56 161 343 1 047 6 2 21 33 59 161 330 851 7 3 24 35 61 161 315 705 8 3 24 36 64 161 298 593 9 4 25 38 67 161 281 505 10 4 26 39 69 161 265 435 11 5 26 40 70 161 254 378 12 5 26 40 70 161 254 331 13 5 26 40 70 161 254 292 14 6 26 41 70 161 254 258 15 7 26 44 70 161 254 254 16 7 26 47 70 161 254 254 17 7 26 50 70 161 254 254 18 8 26 51 70 161 254 254 19 8 26 54 70 161 254 254 20 9 26 57 70 161 254 254 21 9 26 60 70 161 254 254 22 9 26 62 71 161 254 254 23 10 26 65 73 161 254 254 24 10 26 68 76 161 254 254 25 11 26 71 78 161 254 254 26 11 26 74 80 161 254 254 27 12 26 76 83 161 254 254 28 12 27 79 85 161 254 254 29 12 28 82 88 161 254 254 30 13 28 84 90 161 254 254 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 23 46 188 312 3 021 2 0 11 23 46 188 347 2 271 3 1 10 24 51 182 359 1 726 4 1 13 27 57 179 358 1 340 5 2 15 29 59 178 349 1 065 6 2 18 33 60 177 335 865 7 3 21 36 60 176 319 716 8 3 23 37 59 175 303 602 9 6 31 41 58 174 286 513 10 8 34 41 56 173 269 442 11 7 32 40 55 172 265 384 12 5 31 40 55 171 264 336 13 5 30 40 55 170 263 296 14 6 30 42 55 170 263 263 15 7 30 44 55 169 262 262 16 7 30 47 57 167 260 260 17 8 30 50 60 166 259 259 18 8 30 53 62 166 259 259 19 8 30 55 65 166 259 259 20 9 30 58 67 166 259 259 21 9 30 61 70 166 260 260 22 9 30 64 72 166 259 259 23 10 30 66 75 166 259 259 24 10 30 69 77 165 259 259 25 11 30 71 79 165 258 258 26 11 30 74 82 165 258 258 27 12 30 76 83 164 257 257 28 12 30 80 86 164 257 257 29 13 30 82 88 164 257 257 30 13 30 85 90 163 256 256 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 85 100 107 131 255 350 3 028 2 82 97 104 128 252 350 2 288 3 79 95 104 130 243 364 1 748 4 76 93 104 131 238 364 1 362 5 73 92 104 129 234 356 1 086 6 72 92 104 130 232 343 884 7 71 91 103 129 229 328 732 8 68 89 101 129 226 319 617 9 66 88 100 129 223 316 526 10 64 86 100 130 221 314 453 11 63 85 98 129 219 313 394 12 61 83 96 127 218 311 345 13 59 81 95 125 216 309 309 14 57 80 93 124 214 307 307 15 56 78 91 122 213 306 306 16 55 77 90 121 211 305 305 17 53 76 89 120 210 303 303 18 52 75 88 118 209 302 302 19 51 74 87 118 208 301 301 20 51 73 86 117 207 300 300 21 50 72 85 116 206 300 300 22 49 71 84 115 205 299 299 23 48 70 83 114 204 298 298 24 47 69 82 113 203 297 297 25 46 68 81 112 202 296 296 26 45 67 80 111 201 295 295 27 44 66 79 110 200 294 294 28 43 65 83 109 199 293 293 29 42 64 85 108 198 292 292 30 41 63 88 107 198 291 291 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 57 71 78 102 226 322 3 053 2 55 70 77 101 224 351 2 297 3 53 69 77 104 217 363 1 747 4 51 68 79 106 213 363 1 360 5 49 68 80 106 210 355 1 083 6 49 68 80 106 208 341 880 7 49 69 80 107 206 325 729 8 47 68 80 107 205 308 613 9 45 67 80 109 203 296 523 10 44 67 80 110 201 295 450 11 44 66 79 110 200 294 391 12 43 65 78 109 199 293 343 13 42 64 78 108 199 292 302 14 41 63 77 107 198 291 291 15 41 63 76 107 197 290 290 16 39 62 75 106 196 289 289 17 39 61 74 105 195 289 289 18 38 60 74 104 195 288 288 19 37 60 73 104 194 287 287 20 37 59 73 103 194 287 287 21 37 59 73 103 194 287 287 22 37 59 72 103 193 286 286 23 36 58 72 102 193 286 286 24 35 58 71 102 192 285 285 25 35 57 73 101 192 285 285 26 34 56 76 100 191 284 284 27 34 56 79 100 190 283 283 28 33 55 81 99 190 283 283 29 32 54 85 98 189 282 282 30 32 54 87 98 188 281 281 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 40 47 71 195 312 3 024 2 26 41 48 72 195 348 2 273 3 24 40 49 76 189 359 1 726 4 23 40 51 78 185 358 1 339 5 23 42 54 79 184 349 1 065 6 24 43 55 82 183 335 865 7 25 45 56 83 183 319 716 8 24 45 57 85 182 303 602 9 24 45 58 87 181 286 513 10 23 45 59 89 180 273 442 11 23 45 58 89 179 273 384 12 22 44 57 88 179 272 336 13 21 43 57 87 178 271 296 14 20 42 56 86 177 270 270 15 19 42 55 86 176 269 269 16 18 41 54 85 175 268 268 17 18 40 53 84 175 268 268 18 17 40 53 83 174 267 267 19 17 39 56 83 174 267 267 20 17 39 58 83 174 267 267 21 17 39 61 83 174 267 267 22 17 39 64 83 174 267 267 23 17 39 66 83 174 267 267 24 17 39 69 83 173 267 267 25 16 39 72 83 173 266 266 26 16 38 75 82 173 266 266 27 16 38 78 85 173 266 266 28 16 38 80 87 172 266 266 29 15 38 83 89 172 265 265 30 15 37 86 92 172 265 265 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 25 149 305 2 951 2 0 1 6 26 150 340 2 216 3 1 2 10 31 144 351 1 683 4 1 3 13 35 142 350 1 306 5 2 4 16 37 142 341 1 038 6 2 5 19 40 142 327 843 7 3 6 22 42 142 312 698 8 3 7 24 45 142 295 587 9 4 8 27 48 142 279 500 10 4 9 30 50 142 262 431 11 5 10 33 52 143 246 374 12 5 11 36 51 142 235 328 13 5 12 38 52 143 236 289 14 6 13 41 52 143 236 256 15 7 14 44 53 141 234 234 16 7 15 46 56 140 233 233 17 7 16 48 59 140 233 233 18 8 17 51 62 140 233 233 19 8 17 54 63 141 234 234 20 9 19 57 65 141 235 235 21 9 20 59 68 142 235 235 22 9 20 62 71 142 235 235 23 10 22 65 73 142 235 235 24 10 23 67 75 142 235 235 25 11 23 70 77 142 235 235 26 11 25 72 80 142 235 235 27 11 25 75 82 144 235 235 28 12 26 78 84 145 235 235 29 12 27 81 86 146 235 235 30 13 28 84 89 148 235 235 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 57 64 88 212 318 3 090 2 42 57 64 88 212 354 2 321 3 41 57 66 92 205 366 1 762 4 40 57 68 95 202 364 1 368 5 40 58 70 96 201 355 1 086 6 40 60 72 98 200 341 882 7 41 61 72 99 198 325 730 8 40 61 73 100 197 308 613 9 39 61 73 102 196 290 522 10 38 61 74 104 195 289 449 11 38 60 73 104 194 288 390 12 37 59 72 103 194 287 342 13 36 58 72 102 193 286 301 14 35 58 71 102 192 285 285 15 35 57 70 101 191 285 285 16 34 56 69 100 190 284 284 17 33 55 69 99 190 283 283 18 33 55 68 99 189 282 282 19 32 54 68 98 189 282 282 20 32 54 67 98 189 282 282 21 32 54 67 98 188 282 282 22 31 54 67 98 188 281 281 23 31 53 67 97 188 281 281 24 30 53 70 97 187 280 280 25 30 52 73 96 187 280 280 26 29 52 75 95 186 279 279 27 29 51 78 95 185 279 279 28 28 50 81 94 185 278 278 29 28 50 84 94 184 277 277 30 27 49 87 93 184 277 277 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 23 30 54 178 315 3 052 2 13 28 34 58 182 350 2 294 3 15 31 40 67 180 363 1 744 4 18 35 46 73 180 361 1 354 5 20 39 51 77 181 352 1 076 6 20 39 51 77 179 338 874 7 26 46 57 84 183 322 723 8 24 45 57 85 182 305 608 9 25 47 60 89 183 288 518 10 28 50 63 93 184 278 445 11 29 51 65 95 186 279 387 12 30 52 65 96 187 280 339 13 30 53 66 96 187 280 299 14 31 53 66 97 187 281 281 15 31 53 66 97 188 281 281 16 30 52 66 96 187 280 280 17 30 52 66 96 187 280 280 18 29 52 65 95 186 279 279 19 29 51 64 95 186 279 279 20 29 51 64 95 186 279 279 21 29 51 64 95 186 279 279 22 29 51 64 95 185 279 279 23 28 50 67 94 185 278 278 24 28 50 69 94 185 278 278 25 27 50 73 94 184 277 277 26 27 49 75 93 184 277 277 27 26 49 78 93 183 276 276 28 26 48 81 92 183 276 276 29 25 48 84 92 182 275 275 30 25 47 87 92 182 275 275 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 22 29 53 177 312 3 027 2 9 24 30 54 178 348 2 274 3 9 25 34 61 174 360 1 727 4 10 27 38 65 172 358 1 340 5 11 29 41 67 172 349 1 064 6 13 32 44 70 172 335 865 7 14 35 46 72 172 319 716 8 14 35 47 75 172 303 602 9 15 37 49 78 172 286 513 10 15 38 51 81 172 269 442 11 16 38 51 82 173 266 384 12 16 38 52 82 173 266 336 13 16 39 52 82 173 266 296 14 16 39 52 83 173 266 266 15 17 39 52 83 173 266 266 16 16 38 52 82 173 266 266 17 16 38 52 82 173 266 266 18 16 38 53 82 173 266 266 19 16 38 56 82 173 266 266 20 16 39 58 83 173 266 266 21 17 39 61 83 173 266 266 22 16 39 64 83 173 266 266 23 16 38 66 82 173 266 266 24 16 38 69 82 173 266 266 25 16 38 71 82 172 266 266 26 15 38 74 82 172 265 265 27 15 37 77 84 172 265 265 28 15 37 80 86 171 265 265 29 14 37 83 89 171 264 264 30 14 36 86 91 171 264 264 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 44 59 66 90 213 325 3 164 2 47 62 69 93 216 363 2 381 3 49 65 74 100 213 375 1 811 4 50 67 78 105 212 374 1 407 5 51 70 82 107 212 365 1 118 6 53 73 85 111 213 351 908 7 55 75 86 113 212 334 752 8 54 75 87 115 212 317 632 9 54 76 88 118 212 305 538 10 55 77 90 120 211 305 463 11 54 77 90 120 211 304 402 12 54 76 89 120 210 304 352 13 53 75 88 119 210 303 310 14 52 74 87 118 209 302 302 15 51 73 86 117 208 301 301 16 50 72 86 116 207 300 300 17 49 71 85 115 206 299 299 18 48 71 84 115 205 298 298 19 48 70 83 114 204 298 298 20 47 69 83 113 204 297 297 21 46 68 82 112 203 296 296 22 45 68 81 112 202 295 295 23 45 67 80 111 201 294 294 24 44 66 79 110 200 294 294 25 43 65 78 109 199 293 293 26 42 64 77 108 199 292 292 27 41 63 80 107 198 291 291 28 40 62 83 106 197 290 290 29 39 61 86 105 196 289 289 30 38 61 89 104 195 288 288 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 75 90 97 121 244 340 3 202 2 79 94 101 125 249 367 2 411 3 79 95 104 130 243 380 1 834 4 78 95 106 133 240 379 1 425 5 80 99 111 136 241 369 1 132 6 82 102 114 140 242 355 919 7 84 105 116 142 242 339 761 8 85 106 118 146 243 336 640 9 86 108 120 150 244 337 546 10 87 109 122 152 244 337 471 11 86 108 122 152 243 336 409 12 85 108 121 151 242 335 358 13 84 106 120 150 241 334 334 14 83 105 118 149 239 332 332 15 81 103 117 147 238 331 331 16 80 102 115 146 236 329 329 17 78 100 114 144 235 328 328 18 77 99 112 143 233 327 327 19 75 98 111 141 232 325 325 20 74 96 110 140 231 324 324 21 73 95 108 139 229 323 323 22 71 93 107 137 228 321 321 23 70 92 105 136 226 320 320 24 68 90 104 134 225 318 318 25 67 89 102 133 223 316 316 26 65 87 101 131 222 315 315 27 63 86 99 130 220 313 313 28 62 84 97 128 219 312 312 29 60 83 96 127 217 310 310 30 59 81 95 125 216 309 309 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 22 46 170 311 3 013 2 3 18 25 49 173 347 2 269 3 5 21 30 57 170 360 1 726 4 7 24 35 63 169 358 1 340 5 10 28 40 66 171 349 1 066 6 12 31 43 70 171 336 865 7 14 35 46 72 172 320 716 8 14 35 47 75 172 303 602 9 15 37 49 78 172 286 512 10 15 37 51 81 172 269 441 11 16 38 51 81 172 265 383 12 15 37 51 81 172 265 335 13 15 37 50 81 171 265 295 14 14 36 50 80 171 264 264 15 13 35 49 79 170 263 263 16 12 34 48 78 169 262 262 17 12 34 50 78 169 262 262 18 11 34 53 77 168 261 261 19 11 33 55 77 168 261 261 20 11 33 58 77 168 261 261 21 11 34 61 78 168 261 261 22 11 34 64 78 168 261 261 23 11 34 66 78 168 261 261 24 11 34 69 77 168 261 261 25 11 33 72 79 168 261 261 26 11 33 75 82 168 261 261 27 12 33 78 84 168 261 261 28 12 33 80 86 168 261 261 29 13 33 83 89 167 261 261 30 13 33 86 91 167 260 260 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 85 100 107 131 255 350 3 339 2 86 101 107 131 255 381 2 518 3 85 101 110 136 249 395 1 916 4 84 101 112 140 246 394 1 488 5 85 103 115 141 246 384 1 182 6 86 105 117 143 245 369 960 7 87 107 118 145 244 352 794 8 86 108 119 147 244 337 667 9 86 108 120 149 243 336 567 10 85 107 120 150 242 335 488 11 83 105 119 149 240 333 423 12 81 103 117 147 238 331 370 13 79 101 115 145 236 329 329 14 77 99 113 143 234 327 327 15 75 98 111 142 232 325 325 16 73 95 109 139 230 323 323 17 72 94 107 138 228 321 321 18 70 92 106 136 227 320 320 19 69 91 104 135 225 318 318 20 68 90 103 134 224 317 317 21 67 89 102 133 223 317 317 22 66 88 101 132 222 315 315 23 64 87 100 131 221 314 314 24 63 86 99 129 220 313 313 25 62 84 98 128 219 312 312 26 61 83 97 127 218 311 311 27 60 82 96 126 217 310 310 28 59 81 95 125 216 309 309 29 58 80 94 124 215 308 308 30 57 79 93 123 214 307 307 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 357 372 379 403 527 622 3 177 2 70 85 91 115 239 365 2 398 3 72 88 97 123 236 380 1 833 4 75 92 103 130 237 380 1 426 5 77 95 108 133 238 371 1 135 6 79 99 111 137 239 357 924 7 82 102 113 140 239 341 765 8 82 104 115 143 240 333 643 9 83 105 117 147 240 334 548 10 83 105 119 148 240 333 472 11 83 106 119 149 240 333 410 12 83 106 119 150 240 333 359 13 84 106 119 150 241 334 334 14 84 107 120 151 241 334 334 15 85 107 121 151 242 335 335 16 86 108 122 152 243 336 336 17 87 110 123 153 244 337 337 18 88 111 124 155 245 338 338 19 89 112 125 156 246 339 339 20 90 112 126 156 247 340 340 21 90 113 126 157 247 340 340 22 90 112 126 156 247 340 340 23 90 112 125 156 247 340 340 24 89 111 125 155 246 339 339 25 88 110 124 154 245 338 338 26 87 109 123 153 244 337 337 27 86 108 122 152 243 336 336 28 85 107 120 151 241 335 335 29 83 106 119 150 240 333 333 30 82 104 118 148 239 332 332 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 10 34 158 309 2 995 2 0 3 10 34 158 345 2 252 3 1 3 12 39 152 357 1 711 4 1 4 14 42 148 355 1 328 5 2 5 17 43 148 346 1 055 6 2 7 19 45 147 332 857 7 3 9 22 47 146 317 709 8 3 9 25 48 145 300 596 9 4 9 28 51 144 283 508 10 4 9 30 52 144 266 437 11 5 11 33 53 144 250 380 12 5 11 36 53 144 237 333 13 5 13 39 53 144 237 293 14 6 13 41 53 144 237 260 15 7 14 44 55 144 237 237 16 7 16 47 57 144 237 237 17 7 16 50 60 144 238 238 18 8 17 53 62 145 238 238 19 8 19 55 65 145 239 239 20 9 19 58 67 146 240 240 21 9 20 61 70 147 240 240 22 9 21 64 72 148 241 241 23 10 22 66 74 149 242 242 24 10 23 69 77 149 242 242 25 11 24 71 79 150 243 243 26 11 25 74 82 150 243 243 27 12 26 77 84 150 244 244 28 12 27 80 86 151 244 244 29 13 28 82 88 151 244 244 30 13 29 86 91 152 245 245 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 70 94 218 318 3 083 2 49 64 71 95 219 354 2 317 3 49 65 73 100 213 366 1 762 4 48 65 76 103 210 365 1 368 5 48 66 78 104 209 356 1 087 6 49 68 80 106 208 342 883 7 49 69 80 107 206 326 731 8 48 69 81 109 206 309 615 9 48 69 82 111 205 298 524 10 47 69 82 112 204 297 451 11 45 67 81 111 202 295 392 12 43 66 79 110 200 293 343 13 42 64 77 108 199 292 302 14 40 62 76 106 197 290 290 15 39 61 74 105 195 288 288 16 37 59 72 103 193 287 287 17 35 58 71 102 192 285 285 18 34 56 70 100 191 284 284 19 33 55 69 99 190 283 283 20 33 55 68 99 189 282 282 21 32 54 68 98 189 282 282 22 31 54 67 97 188 281 281 23 31 53 68 97 187 281 281 24 30 52 70 96 187 280 280 25 29 51 73 95 186 279 279 26 29 51 76 95 185 278 278 27 28 50 79 94 185 278 278 28 27 49 81 93 184 277 277 29 27 49 85 93 183 276 276 30 26 48 87 93 183 276 276 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 108 123 130 154 277 373 3 363 2 109 124 131 155 278 385 2 542 3 110 126 135 161 274 399 1 937 4 110 127 138 165 272 398 1 505 5 111 130 142 167 272 389 1 196 6 113 132 144 170 272 374 972 7 114 134 145 172 271 364 804 8 113 134 146 173 270 363 676 9 112 134 146 175 269 362 575 10 111 133 147 176 268 361 495 11 110 132 145 176 266 360 429 12 108 130 143 174 264 358 376 13 106 128 141 172 262 355 355 14 103 125 139 169 260 353 353 15 101 123 136 167 258 351 351 16 98 120 134 164 255 348 348 17 96 118 131 162 252 346 346 18 93 116 129 159 250 343 343 19 91 113 127 157 248 341 341 20 90 112 125 156 246 339 339 21 88 110 123 154 245 338 338 22 86 108 122 152 243 336 336 23 84 106 120 150 241 334 334 24 82 105 118 149 239 332 332 25 81 103 116 147 237 331 331 26 79 101 115 145 236 329 329 27 77 100 113 143 234 327 327 28 76 98 111 142 233 326 326 29 74 96 110 140 231 324 324 30 73 95 108 139 229 323 323 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 168 183 190 214 337 433 3 681 2 177 192 199 223 347 443 2 777 3 181 197 206 232 345 441 2 114 4 182 199 210 237 344 438 1 641 5 182 200 213 238 343 436 1 305 6 182 202 214 240 342 435 1 060 7 182 203 214 240 340 433 877 8 181 202 213 241 338 431 736 9 179 201 214 243 337 430 626 10 178 200 214 244 335 428 538 11 177 199 212 242 333 426 466 12 174 196 209 240 331 424 424 13 171 193 206 237 328 421 421 14 168 190 203 234 324 418 418 15 165 187 200 231 321 414 414 16 161 183 197 227 318 411 411 17 158 180 194 224 315 408 408 18 155 177 190 221 311 405 405 19 152 174 187 218 308 402 402 20 149 171 184 215 305 398 398 21 145 168 181 212 302 395 395 22 142 164 178 208 299 392 392 23 139 161 175 205 296 389 389 24 136 158 172 202 293 386 386 25 133 155 168 199 290 383 383 26 130 152 165 196 287 380 380 27 127 149 162 193 284 377 377 28 124 146 159 190 281 374 374 29 121 143 157 187 278 371 371 30 118 141 154 185 275 368 368 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 20 35 42 66 190 318 3 089 2 21 36 43 67 190 354 2 322 3 20 36 45 72 185 367 1 765 4 20 37 48 75 182 365 1 371 5 21 39 51 77 182 356 1 090 6 21 41 53 79 181 342 885 7 22 43 54 80 180 326 732 8 21 42 54 82 179 309 615 9 21 42 55 84 178 291 524 10 20 42 56 85 177 274 451 11 20 42 55 86 176 270 392 12 19 41 55 85 176 269 343 13 19 41 54 85 175 268 302 14 18 40 54 84 175 268 268 15 18 40 53 84 174 268 268 16 18 40 53 84 174 267 267 17 18 40 53 84 174 267 267 18 18 40 54 84 174 267 267 19 18 40 57 84 174 268 268 20 18 40 60 84 175 268 268 21 18 40 62 84 175 268 268 22 18 40 65 84 175 268 268 23 18 40 68 84 175 268 268 24 18 40 70 84 174 268 268 25 18 40 73 84 174 267 267 26 17 40 77 84 174 267 267 27 17 39 79 86 174 267 267 28 17 39 81 88 174 267 267 29 17 39 85 91 173 267 267 30 16 39 87 93 173 266 266 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 37 61 185 325 3 160 2 17 32 39 63 187 362 2 375 3 18 34 43 70 183 374 1 805 4 20 37 48 75 182 372 1 400 5 22 40 52 78 183 363 1 112 6 24 43 55 81 183 349 903 7 26 46 58 84 184 332 747 8 26 47 59 87 184 315 628 9 27 48 61 90 184 297 535 10 28 50 63 93 185 280 460 11 28 50 64 94 185 278 400 12 28 51 64 95 185 278 350 13 28 51 64 95 185 278 308 14 28 50 64 94 185 278 278 15 28 50 64 94 185 278 278 16 28 50 63 94 184 277 277 17 28 50 63 94 184 277 277 18 28 50 63 94 184 277 277 19 28 50 63 94 184 277 277 20 28 50 63 94 185 278 278 21 28 50 64 94 185 278 278 22 28 50 66 94 185 278 278 23 28 50 69 94 185 278 278 24 28 50 72 94 184 278 278 25 27 50 74 94 184 277 277 26 27 49 77 93 184 277 277 27 27 49 80 93 183 277 277 28 26 48 83 92 183 276 276 29 26 48 86 92 182 276 276 30 25 47 89 94 182 275 275 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 116 131 137 161 285 381 3 552 2 115 130 137 161 284 400 2 659 3 113 129 138 165 278 412 2 014 4 113 130 141 168 275 410 1 558 5 113 131 144 169 274 398 1 234 6 113 133 145 171 273 382 999 7 114 135 146 172 272 365 824 8 113 135 146 174 271 364 691 9 113 134 147 176 270 363 587 10 113 135 148 178 270 363 505 11 112 134 148 178 269 362 437 12 111 133 147 177 268 361 382 13 110 132 146 176 267 360 360 14 109 131 144 175 266 359 359 15 107 129 142 173 263 357 357 16 104 127 140 171 261 354 354 17 102 124 137 168 258 352 352 18 99 122 135 166 256 349 349 19 97 119 133 163 254 347 347 20 95 117 131 161 252 345 345 21 93 115 128 159 250 343 343 22 91 113 126 157 247 341 341 23 88 111 124 155 245 338 338 24 86 108 122 152 243 336 336 25 84 106 120 150 241 334 334 26 82 104 118 148 239 332 332 27 80 102 115 146 237 330 330 28 78 100 113 144 235 328 328 29 76 98 112 142 233 326 326 30 74 96 110 140 231 324 324 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 1 8 32 156 313 3 039 2 0 3 10 34 158 350 2 288 3 1 5 14 41 154 362 1 741 4 1 8 19 46 153 361 1 352 5 2 11 23 49 154 352 1 075 6 2 14 26 52 154 338 873 7 3 17 28 55 154 323 723 8 3 18 30 58 155 306 608 9 4 19 31 61 155 288 518 10 4 20 33 63 154 271 446 11 5 20 33 63 154 255 387 12 5 20 36 63 154 247 339 13 6 19 39 63 154 247 299 14 6 19 42 63 154 247 264 15 7 19 45 63 154 247 247 16 7 19 47 63 153 246 246 17 8 19 50 63 153 246 246 18 8 19 53 63 153 246 246 19 8 19 56 65 154 247 247 20 9 20 58 68 154 247 247 21 9 20 61 70 155 248 248 22 10 22 64 73 155 248 248 23 10 22 66 75 156 249 249 24 10 23 69 77 156 249 249 25 11 25 73 80 156 249 249 26 11 25 75 82 156 250 250 27 12 26 78 85 157 250 250 28 12 27 80 87 157 250 250 29 13 28 83 89 157 250 250 30 13 29 86 92 157 250 250 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 29 44 51 75 199 314 3 046 2 30 45 52 76 199 350 2 288 3 28 44 53 80 193 361 1 738 4 27 44 55 82 189 360 1 348 5 27 45 58 83 188 350 1 070 6 30 50 62 88 190 336 869 7 28 49 60 86 186 320 719 8 32 54 65 93 190 303 604 9 32 54 66 95 189 286 514 10 26 48 62 91 183 276 442 11 21 43 57 87 178 271 384 12 17 40 53 84 174 267 336 13 15 37 50 81 172 265 296 14 13 35 48 79 169 263 263 15 11 33 47 77 168 261 261 16 10 32 47 76 166 259 259 17 9 31 50 75 165 259 259 18 8 30 53 74 165 258 258 19 8 30 55 74 164 258 258 20 9 30 58 74 164 258 258 21 9 30 61 74 165 258 258 22 9 30 64 74 165 258 258 23 10 30 66 75 165 258 258 24 10 30 69 77 164 258 258 25 11 30 71 79 164 258 258 26 11 30 74 82 164 257 257 27 12 30 77 83 164 257 257 28 12 30 80 86 164 257 257 29 13 29 82 88 164 257 257 30 13 29 85 91 164 257 257 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 180 195 202 226 350 446 3 552 2 178 193 200 224 348 443 2 671 3 173 189 198 225 338 433 2 029 4 169 186 197 225 331 425 1 573 5 166 184 196 222 327 420 1 248 6 163 182 194 221 322 416 1 011 7 160 181 192 218 318 411 835 8 156 177 189 217 314 407 700 9 153 174 187 216 310 403 595 10 149 171 185 214 306 399 511 11 145 168 181 211 302 395 443 12 141 164 177 207 298 391 391 13 138 160 173 204 294 387 387 14 134 156 169 200 291 384 384 15 130 153 166 196 287 380 380 16 127 149 163 193 284 377 377 17 124 146 160 190 281 374 374 18 121 143 157 187 278 371 371 19 118 141 154 184 275 368 368 20 116 138 151 182 272 366 366 21 113 135 149 179 270 363 363 22 111 133 146 177 267 361 361 23 108 130 144 174 265 358 358 24 106 128 141 172 262 356 356 25 103 126 139 169 260 353 353 26 101 123 137 167 258 351 351 27 99 121 134 165 256 349 349 28 97 119 132 163 253 347 347 29 95 117 130 161 251 345 345 30 93 115 128 159 249 343 343 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 27 55 175 312 3 023 2 0 15 27 55 175 348 2 274 3 1 17 29 58 171 360 1 729 4 1 19 32 63 170 359 1 343 5 2 22 37 69 172 350 1 067 6 3 26 40 70 172 336 867 7 6 30 42 72 173 320 718 8 8 34 46 74 173 304 604 9 9 36 49 75 173 287 514 10 10 37 51 76 174 270 443 11 10 39 52 77 174 267 385 12 11 40 53 78 174 267 337 13 12 41 54 79 174 267 297 14 12 42 54 79 174 267 267 15 12 42 54 79 174 267 267 16 12 42 54 79 174 267 267 17 12 42 54 79 174 267 267 18 12 42 54 79 174 267 267 19 12 42 56 79 174 267 267 20 12 42 58 79 175 268 268 21 12 42 61 79 175 268 268 22 12 42 64 79 175 268 268 23 12 42 66 79 175 269 269 24 12 42 69 79 176 269 269 25 12 42 72 79 176 269 269 26 12 42 75 82 176 269 269 27 12 42 77 84 176 269 269 28 12 42 80 86 176 269 269 29 13 42 83 89 175 269 269 30 13 42 86 91 175 268 268 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 13 134 308 2 984 2 0 1 6 17 133 343 2 239 3 1 2 10 20 125 354 1 700 4 1 3 13 23 122 353 1 319 5 2 4 16 26 121 343 1 048 6 2 5 19 29 121 330 850 7 3 6 22 32 121 314 704 8 3 7 25 35 121 297 591 9 4 8 27 38 121 280 504 10 4 9 30 41 122 264 433 11 5 11 33 44 122 248 377 12 5 11 36 46 122 232 330 13 5 13 38 49 122 218 290 14 6 13 41 52 123 216 257 15 7 14 44 54 123 216 229 16 7 16 47 56 123 217 217 17 7 16 48 59 126 217 217 18 8 17 51 62 129 217 217 19 8 18 54 64 131 218 218 20 9 19 57 67 133 219 219 21 9 20 60 69 135 220 220 22 9 20 62 71 136 220 220 23 10 22 65 73 138 221 221 24 10 23 67 75 140 221 221 25 11 23 70 78 142 221 221 26 11 25 72 80 143 222 222 27 12 25 76 83 145 222 222 28 12 26 78 84 146 222 222 29 12 27 81 87 147 222 222 30 13 28 84 89 148 222 222 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 22 Euro Belgium 22 Euro Cyprus 22 Euro Estonia 22 Euro Finland 22 Euro France 22 Euro Germany 22 Euro Greece 67 Euro Ireland 22 Euro Italy 22 Euro Latvia 22 Euro Lithuania 22 Euro Luxembourg 22 Euro Malta 22 Euro Netherlands 22 Euro Portugal 22 Euro Slovakia 22 Euro Slovenia 22 Euro Spain 22 Czech koruna Czech Republic 7 Danish krone Denmark 62 Forint Hungary 19 Krona Sweden 4 Kuna Croatia 11 Lev Bulgaria 33 Pound sterling United Kingdom 37 Romanian leu Romania 2 Zloty Poland 7 KrÃ ³na Iceland 11 Norwegian krone Norway 16 Swiss franc Liechtenstein 8 Swiss franc Switzerland 8 Australian dollar Australia 14 Canadian dollar Canada 7 US dollar United States 78 Yen Japan 3